Exhibit (17)(c) Arizona Connecticut Michigan Minnesota New Jersey Pennsylvania Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. This report must be preceded or accompanied by a current prospectus or summary prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. A Funds current prospectus or summary prospectus contains this and other information about the Fund and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information, please call 1-800-262-1122. Semiannual Report January 31, 2011 Eaton Vance Municipal Income Funds Table of Contents Performance Information and Fund Profile Arizona 2 Connecticut 3 Michigan 4 Minnesota 5 New Jersey 6 Pennsylvania 7 Endnotes and Additional Disclosures 8 Fund Expenses 9 Financial Statements 13 Board of Trustees Contract Approval 94 Officers and Trustees 99 Important Notices 100 Eaton Vance Arizona Municipal Income Fund January 31, 2011 Portfolio Manager Craig R. Brandon, CFA Performance Information 1 Class A Class B Class C Class I Symbol ETAZX EVAZX ECAZX EIAZX Inception Dates 12/13/93 7/25/91 12/16/05 8/3/10 Average Annual Total Returns at NAV Six Months -3.49% -3.77% -3.77% N.A. One Year -0.56 -1.30 -1.30 N.A. Five Years 2.57 1.79 1.81 N.A. 10 Years 3.68 2.92 N.A. N.A. Since Inception 4.20 4.56 1.97 -3.42% SEC Average Annual Total Returns with maximum sales charge Six Months -8.09% -8.50% -4.71% N.A. One Year -5.24 -6.07 -2.25 N.A. Five Years 1.57 1.45 1.81 N.A. 10 Years 3.17 2.92 N.A. N.A. Since Inception 3.90 4.56 1.97 -3.42% Maximum Sales Charge 4.75% 5.00% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.76%1.51% 1.51% 0.56% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.77% 4.02% 4.02% 5.39% Taxable-Equivalent Distribution Rate 7.69 6.48 6.48 8.69 SEC 30-day Yield 5 3.91 3.34 3.35 4.36 Taxable-Equivalent SEC 30-day Yield 6.30 5.38 5.40 7.03 Total Leverage 6 RIB Leverage 2.1% Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper Arizona Municipal Debt Funds Classification -3.86 * * Source: Bloomberg, L.P.; Lipper Fund Profile Rating Distribution 8 (by total investments) The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. Absent such securities, the Funds rating distribution as of 1/31/11 is as follows: AAA 29.1% BBB 9.8% AA 34.2 CCC 0.7 A 23.5 Not Rated 2.7 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 2 Eaton Vance Connecticut Municipal Income Fund January 31, 2011 Portfolio Manager William H. Ahern, Jr., CFA Performance Information 1 Class A Class B Class C Class I Symbol ETCTX EVCTX ECCTX EICTX Inception Dates 4/19/94 5/1/92 2/9/06 3/3/08 Average Annual Total Returns at NAV Six Months -3.17% -3.65% -3.65% -3.17% One Year -0.17 -1.04 -1.03 -0.08 Five Years 2.52 1.74 N.A. N.A. 10 Years 3.62 2.86 N.A. N.A. Since Inception 4.70 4.05 1.71 4.31 SEC Average Annual Total Returns with maximum sales charge Six Months -7.78% -8.39% -4.59% -3.17% One Year -4.88 -5.82 -1.99 -0.08 Five Years 1.53 1.40 N.A. N.A. 10 Years 3.12 2.86 N.A. N.A. Since Inception 4.39 4.05 1.71 4.31 Maximum Sales Charge 4.75% 5.00% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.81% 1.56% 1.56% 0.61% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.48% 3.73% 3.72% 4.68% Taxable-Equivalent Distribution Rate 7.37 6.14 6.12 7.70 SEC 30-day Yield 5 3.86 3.30 3.30 4.25 Taxable-Equivalent SEC 30-day Yield 6.35 5.43 5.43 6.99 Total Leverage 6 RIB Leverage 5.8% Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper Connecticut Municipal Debt Funds Classification -3.58 * * Source: Bloomberg, L.P.; Lipper Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. Absent such securities, the Funds rating distribution as of 1/31/11 is as follows: AAA 15.0% BB 2.4% AA 37.1 CCC 0.4 A 27.1 Not Rated 5.1 BBB 12.9 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance Michigan Municipal Income Fund January 31, 2011 Portfolio Manager William H. Ahern, Jr., CFA Performance Information 1 Class A Class C Class I Symbol ETMIX ECMIX EIMIX Inception Dates 12/7/93 5/2/06 8/3/10 Average Annual Total Returns at NAV Six Months -3.97% -4.32% N.A. One Year -0.85 -1.58 N.A. Five Years 1.92 N.A. N.A. 10 Years 3.47 N.A. N.A. Since Inception 3.88 1.21 -4.01% SEC Average Annual Total Returns with maximum sales charge Six Months -8.49% -5.26% N.A. One Year -5.56 -2.53 N.A. Five Years 0.93 N.A. N.A. 10 Years 2.97 N.A. N.A. Since Inception 3.59 1.21 -4.01% Maximum Sales Charge 4.75% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class C Class I 0.76% 1.51% 0.56% Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 4.56% 3.82% 4.83% Taxable-Equivalent Distribution Rate 7.33 6.14 7.77 SEC 30-day Yield 5 3.83 3.27 4.44 Taxable-Equivalent SEC 30-day Yield 6.16 5.26 7.14 Total Leverage 6 RIB Leverage 2.2% Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper Michigan Municipal Debt Funds Classification -3.55 * * Source: Bloomberg, L.P.; Lipper Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. Absent such securities, the Funds rating distribution as of 1/31/11 is as follows: AAA 8.2% BBB 5.1% AA 55.8 BB 1.7 A 28.4 Not Rated 0.8 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 4 Eaton Vance Minnesota Municipal Income Fund January 31, 2011 Portfolio Manager Craig R. Brandon, CFA Performance Information 1 Class A Class B Class C Class I Symbol ETMNX EVMNX ECMNX EIMNX Inception Dates 12/9/93 7/29/91 12/21/05 8/3/10 Average Annual Total Returns at NAV Six Months -3.81% -4.17% -4.17% N.A. One Year -0.82 -1.53 -1.63 N.A. Five Years 3.06 2.32 2.27 N.A. 10 Years 3.97 3.21 N.A. N.A. Since Inception 4.14 4.15 2.45 -3.84% SEC Average Annual Total Returns with maximum sales charge Six Months -8.35% -8.88% -5.11% N.A. One Year -5.55 -6.30 -2.58 N.A. Five Years 2.07 1.97 2.27 N.A. 10 Years 3.46 3.21 N.A. N.A. Since Inception 3.84 4.15 2.45 -3.84% Maximum Sales Charge 4.75% 5.00% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.73% 1.49% 1.48% 0.53% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.19% 3.42% 3.44% 4.73% Taxable-Equivalent Distribution Rate 6.99 5.71 5.74 7.90 SEC 30-day Yield 5 3.91 3.34 3.36 4.18 Taxable-Equivalent SEC 30-day Yield 6.53 5.58 5.61 6.98 Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper Minnesota Municipal Debt Funds Classification -3.43 * * Source: Bloomberg, L.P.; Lipper Fund Profile See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 5 Eaton Vance New Jersey Municipal Income Fund January 31, 2011 Portfolio Manager Adam A. Weigold, CFA Performance Information 1 Class A Class C Class I Symbol ETNJX ECNJX EINJX Inception Dates 4/13/94 12/14/05 3/3/08 Average Annual Total Returns at NAV Six Months -5.84% -6.17% -5.75% One Year -2.40 -3.03 -2.21 Five Years 0.72 -0.03 N.A. 10 Years 3.14 N.A. N.A. Since Inception 4.29 0.24 2.49 SEC Average Annual Total Returns with maximum sales charge Six Months -10.32% -7.09% -5.75% One Year -6.99 -3.96 -2.21 Five Years -0.26 -0.03 N.A. 10 Years 2.64 N.A. N.A. Since Inception 3.99 0.24 2.49 Maximum Sales Charge 4.75% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class C Class I 0.90% 1.64% 0.69% Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 5.34% 4.59% 5.55% Taxable-Equivalent Distribution Rate 9.02 7.76 9.38 SEC 30-day Yield 5 5.16 4.67 5.62 Taxable-Equivalent SEC 30-day Yield 8.72 7.89 9.50 Total Leverage 6 RIB Leverage 14.0% Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper New Jersey Municipal Debt Funds Classification -4.17 * * Source: Bloomberg, L.P.; Lipper Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. Absent such securities, the Funds rating distribution as of 1/31/11 is as follows: AAA 5.9% BBB 20.9% AA 37.2 B 1.1 A 30.6 Not Rated 4.3 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 6 Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio Manager Adam A. Weigold, CFA Performance Information 1 Class A Class B Class C Class I Symbol ETPAX EVPAX ECPAX EIPAX Inception Dates 6/1/94 1/8/91 1/13/06 3/3/08 Average Annual Total Returns at NAV Six Months -4.63% -5.08% -4.97% -4.62% One Year -2.44 -3.25 -3.13 -2.22 Five Years 1.44 0.67 0.68 N.A. 10 Years 3.51 2.75 N.A. N.A. Since Inception 4.31 4.17 0.72 3.35 SEC Average Annual Total Returns with maximum sales charge Six Months -9.15% -9.73% -5.90% -4.62% One Year -7.05 -7.89 -4.06 -2.22 Five Years 0.46 0.34 0.68 N.A. 10 Years 3.01 2.75 N.A. N.A. Since Inception 4.01 4.17 0.72 3.35 Maximum Sales Charge 4.75% 5.00% 1.00% N.A. Total Annual Operating Expense Ratios 2 Class A Class B Class C Class I 0.88% 1.64% 1.63% 0.69% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.53% 4.78% 4.78% 5.73% Taxable-Equivalent Distribution Rate 8.78 7.59 7.59 9.10 SEC 30-day Yield 5 5.04 4.54 4.54 5.49 Taxable-Equivalent SEC 30-day Yield 8.00 7.21 7.21 8.71 Total Leverage 6 RIB Leverage 12.4% Relative Performance 7/31/10 - 1/31/11 7 Barclays Capital Municipal Bond Index -2.84% * Barclays Capital 20 Year Municipal Bond Index -4.59 * Lipper Pennsylvania Municipal Debt Funds Classification -3.93 * * Source: Bloomberg, L.P.; Lipper Fund Profile The rating distribution bar chart includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. Absent such securities, the Funds rating distribution as of 1/31/11 is as follows: AAA 6.1% BB 0.9% AA 56.5 CC 0.5 A 23.0 Not Rated 3.8 BBB 9.2 See Endnotes and Additional Disclosures on page 8. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 7 Eaton Vance Municipal Income Funds January 31, 2011 Endnotes and Additional Disclosures 1. Six-month returns are cumulative. Other returns are presented on an average annual basis. Average Annual Total Returns are shown at net asset value (NAV) and do not include applicable sales charges. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable contingent deferred sales charges (CDSC) based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at NAV. 2. Source: Prospectus dated 12/1/10, as supplemented or revised. Expense Ratio includes interest expense (as noted below for indicated Funds) relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, NAV and performance have not been affected by this expense. Interest expense ratios for the Funds were as follows: Arizona 0.02% Minnesota 0.00% Connecticut 0.06% New Jersey 0.14% Michigan 0.02% Pennsylvania 0.11% 3. Fund distribution rates represent actual distributions paid to shareholders and are calculated by dividing the last regular distribution per share in the period (annualized) by the NAV at the end of the period. 4. Taxable-equivalent figures assume maximum combined federal and state income tax rates. Lower tax rates would result in lower tax-equivalent figures. The maximum combined tax rates were as follows as of 1/31/11: Arizona 37.95% Minnesota 40.10% Connecticut 39.23% New Jersey 40.83% Michigan 37.83% Pennsylvania 37.00% 5. Fund SEC 30-day yields are calculated by dividing net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6. The Fund employs residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of NAV). See Note 1I to the financial statements for more information on RIB investments. RIB leverage represents the amount of Floating Rate Notes outstanding as of 1/31/11 as a percentage of the Funds net assets plus Floating Rate Notes. 7. It is not possible to invest directly in an Index or a Lipper Classification. Total returns shown for an Index do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in an Index. Index performance is available as of month end only. The Barclays Capital Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. The Barclays Capital 20 Year Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 17-22 years. The Lipper Averages are the average annual total returns, at NAV, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. 8. Rating Distribution is determined by dividing the total market value of Fund issues by its total investments. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 8 Eaton Vance Municipal Income Funds January 31, 2011 Fund Expenses Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2010  January 31, 2011). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Arizona Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual* Class A $1,000.00 $ 965.10 $3.81 Class B $1,000.00 $ 962.30 $7.52 Class C $1,000.00 $ 962.30 $7.52 Class I $1,000.00 $ 965.80 $2.84 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,021.30 $3.92 Class B $1,000.00 $1,017.50 $7.73 Class C $1,000.00 $1,017.50 $7.73 Class I $1,000.00 $1,022.30 $2.96 * Class I had not commenced operations as of August 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.77% for Class A shares, 1.52% for Class B shares, 1.52% for Class C shares and 0.58% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period) and by 182/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to January 31, 2011). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.77% for Class A shares, 1.52% for Class B shares, 1.52% for Class C shares and 0.58% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). 9 Eaton Vance Municipal Income Funds January 31, 2011 Fund Expenses  continued Eaton Vance Connecticut Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual Class A $1,000.00 $ 968.30 $3.97 Class B $1,000.00 $ 963.50 $7.72 Class C $1,000.00 $ 963.50 $7.72 Class I $1,000.00 $ 968.30 $2.98 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $4.08 Class B $1,000.00 $1,017.30 $7.93 Class C $1,000.00 $1,017.30 $7.93 Class I $1,000.00 $1,022.20 $3.06 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.56% for Class B shares, 1.56% for Class C shares and 0.60% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010. Eaton Vance Michigan Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual* Class A $1,000.00 $ 960.30 $3.85 Class C $1,000.00 $ 956.80 $7.55 Class I $1,000.00 $ 959.90 $2.83 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,021.30 $3.97 Class C $1,000.00 $1,017.50 $7.78 Class I $1,000.00 $1,022.30 $2.96 * Class I had not commenced operations as of August 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.53% for Class C shares and 0.58% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period) and by 182/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to January 31, 2011). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.53% for Class C shares and 0.58% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). 10 Eaton Vance Municipal Income Funds January 31, 2011 Fund Expenses  continued Eaton Vance Minnesota Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual* Class A $1,000.00 $ 961.90 $3.66 Class B $1,000.00 $ 958.30 $7.40 Class C $1,000.00 $ 958.30 $7.40 Class I $1,000.00 $ 961.60 $2.64 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,021.50 $3.77 Class B $1,000.00 $1,017.60 $7.63 Class C $1,000.00 $1,017.60 $7.63 Class I $1,000.00 $1,022.50 $2.75 * Class I had not commenced operations as of August 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.50% for Class B shares, 1.50% for Class C shares and 0.54% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period) and by 182/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to January 31, 2011). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.50% for Class B shares, 1.50% for Class C shares and 0.54% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010 (August 2, 2010 for Class I). Eaton Vance New Jersey Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual Class A $1,000.00 $ 941.60 $4.55 Class C $1,000.00 $ 938.30 $8.21 Class I $1,000.00 $ 942.50 $3.57 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.50 $4.74 Class C $1,000.00 $1,016.70 $8.54 Class I $1,000.00 $1,021.50 $3.72 * Expenses are equal to the Funds annualized expense ratio of 0.93% for Class A shares, 1.68% for Class C shares and 0.73% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010. 11 Eaton Vance Municipal Income Funds January 31, 2011 Fund Expenses  continued Eaton Vance Pennsylvania Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period * (8/1/10) (1/31/11) (8/1/10  1/31/11) Actual Class A $1,000.00 $ 953.70 $4.48 Class B $1,000.00 $ 949.20 $8.16 Class C $1,000.00 $ 950.30 $8.21 Class I $1,000.00 $ 953.80 $3.50 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.63 Class B $1,000.00 $1,016.80 $8.44 Class C $1,000.00 $1,016.80 $8.49 Class I $1,000.00 $1,021.60 $3.62 * Expenses are equal to the Funds annualized expense ratio of 0.91% for Class A shares, 1.66% for Class B shares, 1.67% for Class C shares and 0.71% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2010. 12 Eaton Vance Arizona Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  100.9% Principal Amount Security (000s omitted) Value Education  3.7% Arizona Board of Regents, (University of Arizona), 5.00%, 6/1/33 $ 1,500 $ 1,457,640 Glendale Industrial Development Authority, (Midwestern University), 5.00%, 5/15/25 1,500 1,462,515 $ 2,920,155 Electric Utilities  6.8% Maricopa County Pollution Control Corp., (Arizona Public Service Co.), 6.00% to 5/1/14 (Put Date), 5/1/29 $ 500 $ 523,310 Pima County Industrial Development Authority, (Tucson Electric Power Co.), 5.25%, 10/1/40 1,000 890,250 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/33 2,000 1,990,680 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/39 2,000 1,963,000 $ 5,367,240 Escrowed / Prerefunded  13.9% Maricopa County, SFMR, Escrowed to Maturity, 0.00%, 2/1/16 $ 6,500 $ 5,764,525 Phoenix Industrial Development Authority, SFMR, Escrowed to Maturity, 0.00%, 12/1/14 5,500 5,147,175 General Obligations  5.9% Maricopa County Community College District, 3.00%, 7/1/23 $ 865 $ 773,111 Puerto Rico, 0.00%, 7/1/18 1,125 767,441 Tempe, 3.75%, 7/1/24 1,385 1,285,156 Tempe, 5.375%, 7/1/21 1,600 1,791,664 $ 4,617,372 Principal Amount Security (000s omitted) Value Health Care  Miscellaneous  1.1% Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.25%, 12/1/36 $ 470 $ 387,914 Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.625%, 8/15/24 500 450,425 $ 838,339 Hospital  11.7% Arizona Health Facilities Authority, (Banner Health System), 5.00%, 1/1/35 $ 2,000 $ 1,782,480 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/28 1,275 1,100,057 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/32 750 627,338 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/37 60 48,572 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.25%, 7/1/32 1,750 1,585,010 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.50%, 7/1/26 1,350 1,304,357 Maricopa County Industrial Development Authority, (Mayo Clinic), 5.00%, 11/15/36 1,450 1,356,272 Scottsdale Industrial Development Authority, (Scottsdale Healthcare), 5.25%, 9/1/30 1,500 1,441,410 $ 9,245,496 Industrial Development Revenue  0.7% Phoenix Industrial Development Authority, (America West Airlines, Inc.), (AMT), 6.25%, 6/1/19 $ 650 $ 557,914 $ 557,914 Insured  Education  1.0% North Campus Facilities LLC, (Northern Arizona University), (AMBAC), 5.00%, 6/1/25 $ 750 $ 757,635 $ 757,635 13 See Notes to Financial Statements. Eaton Vance Arizona Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Electric Utilities  4.4% Maricopa County Pollution Control Corp., (El Paso Electric Co.), (FGIC), 4.80%, 8/1/40 $ 500 $ 418,145 Mesa Utility System, (FGIC), (NPFG), 5.00%, 7/1/23 1,000 1,053,950 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 750 713,422 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 1,200 1,310,640 $ 3,496,157 Insured  Escrowed / Prerefunded  2.8% Maricopa County Industrial Development Authority, (Samaritan Health Services), (NPFG), Escrowed to Maturity, 7.00%, 12/1/16 $ 1,000 $ 1,193,170 Pima County Industrial Development Authority, (Carondolet Health Care Corp.), (NPFG), Escrowed to Maturity, 5.25%, 7/1/11 1,000 1,020,490 $ 2,213,660 Insured  General Obligations  6.8% Flagstaff, (AMBAC), 3.25%, 7/1/23 $ 5 $ 4,544 Goodyear, (NPFG), 3.00%, 7/1/26 1,210 999,049 Maricopa County Elementary School District No. 3, (AGM), 5.00%, 7/1/25 2,920 3,128,079 Pinal County Unified School District No. 43, Apache Junction, (AGM), 5.00%, 7/1/24 1,200 1,256,808 $ 5,388,480 Insured  Hospital  1.6% Arizona Health Facilities Authority, (Arizona Healthcare Systems), (FGIC), (NPFG), 5.50%, 6/1/15 $ 1,195 $ 1,286,023 $ 1,286,023 Insured  Lease Revenue / Certificates of Participation  1.7% Phoenix Civic Improvement Corp., (Civic Plaza), (FGIC), (NPFG), 5.50%, (0.00% until 7/1/13), 7/1/41 $ 1,635 $ 1,327,669 $ 1,327,669 Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue  9.3% Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 4.50%, 7/1/24 $ 915 $ 869,772 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 5.00%, 7/1/25 1,000 956,860 Downtown Phoenix Hotel Corp., (FGIC), (NPFG), 5.00%, 7/1/36 3,010 2,596,697 Glendale Transportation, Excise Tax Revenue, (NPFG), 4.50%, 7/1/32 580 512,511 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 3,370 159,064 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 680 70,992 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 1,345 129,214 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 1,080 95,720 Queen Creek, Excise Tax & State Shared Revenue, (NPFG), 5.00%, 8/1/27 2,000 1,934,540 $ 7,325,370 Insured  Transportation  7.6% Phoenix Civic Improvement Corp., Airport Revenue, (FGIC), (NPFG), (AMT), 5.25%, 7/1/27 $ 2,750 $ 2,645,968 Pima County, Street and Highway Revenue, (AMBAC), 3.25%, 7/1/22 1,725 1,562,177 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,900 1,777,051 $ 5,985,196 Insured  Water and Sewer  1.4% Phoenix Civic Improvement Corp., Wastewater System Revenue, (AGM), (NPFG), 5.00%, 7/1/37 $ 1,135 $ 1,100,167 $ 1,100,167 14 See Notes to Financial Statements. Eaton Vance Arizona Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Lease Revenue / Certificates of Participation  1.0% Mohave County Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 $ 750 $ 821,850 $ 821,850 Other Revenue  3.8% Arizona Health Facilities Authority, (Blood Systems, Inc.), 4.75%, 4/1/25 $ 1,750 $ 1,650,670 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 16,505 336,207 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 10,765 113,894 Salt Verde Financial Corp., Senior Gas Revenue, 5.00%, 12/1/37 1,000 850,890 $ 2,951,661 Special Tax Revenue  10.6% Gilbert Public Facilities Municipal Property Corp., 5.50%, 7/1/27 $ 1,000 $ 1,028,430 Glendale Western Loop, (101 Public Facilities Corp.), Series A, 6.25%, 7/1/38 1,000 1,022,190 Glendale Western Loop, (101 Public Facilities Corp.), Series B, 6.25%, 7/1/38 250 255,548 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 270 260,709 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 295 282,445 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,000 962,080 Scottsdale, (Municipal Property Corp.), 5.00%, 7/1/30 2,500 2,558,450 Scottsdale, (Municipal Property Corp.), 5.00%, 7/1/34 1,000 1,007,400 Tempe, Transit Excise Tax Revenue, 5.00%, 7/1/33 1,000 994,620 $ 8,371,872 Transportation  3.8% Arizona Transportation Board, Highway Revenue, 5.00%, 7/1/32 $ 3,000 $ 2,994,000 $ 2,994,000 Principal Amount Security (000s omitted) Value Water and Sewer  1.3% Arizona Water Infrastructure Finance Authority, 5.00%, 10/1/30 $ 1,000 $ 1,010,250 $ 1,010,250 Total Tax-Exempt Investments  100.9% (identified cost $81,088,657) Other Assets, Less Liabilities  (0.9)% $ (734,139) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Arizona municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 36.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 24.9% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $212,080. 15 See Notes to Financial Statements. Eaton Vance Connecticut Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  104.5% Principal Amount Security (000s omitted) Value Education  13.0% Connecticut Health and Educational Facilities Authority, (Fairfield University), 5.00%, 7/1/34 $ 1,000 $ 930,830 Connecticut Health and Educational Facilities Authority, (Fairfield University), 5.00%, 7/1/40 1,500 1,374,900 Connecticut Health and Educational Facilities Authority, (Wesleyan University), 5.00%, 7/1/39 2,000 1,971,540 Connecticut Health and Educational Facilities Authority, (Yale University), 4.85%, 7/1/37 5,000 5,011,550 Connecticut Health and Educational Facilities Authority, (Yale University), 5.00%, 7/1/42 2,220 2,227,659 University of Connecticut, 5.00%, 2/15/21 1,315 1,446,829 University of Connecticut, 5.00%, 5/15/23 1,350 1,354,414 University of Connecticut, 5.00%, 2/15/28 875 896,210 $ 15,213,932 Electric Utilities  3.3% Connecticut Development Authority, (Connecticut Light and Power), 5.85%, 9/1/28 $ 2,000 $ 1,998,140 Connecticut Development Authority, Solid Waste Disposal, (PSEG Power LLC), (AMT), 5.75%, 11/1/37 1,500 1,388,340 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 500 428,830 $ 3,815,310 Escrowed / Prerefunded  4.9% Connecticut Clean Water Fund, Escrowed to Maturity, 6.00%, 10/1/12 $ 845 $ 882,205 Connecticut Clean Water Fund, Prerefunded to 10/1/11, 5.50%, 10/1/19 3,010 3,112,822 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), Prerefunded to 7/1/11, 5.25%, 7/1/31 1,500 1,545,000 Puerto Rico Public Finance Corp., Escrowed to Maturity, 6.00%, 8/1/26 170 204,063 $ 5,744,090 Principal Amount Security (000s omitted) Value General Obligations  11.1% Connecticut, 4.875%, 11/1/20 $ 1,475 $ 1,617,633 Connecticut, 5.00%, 2/15/29 1,000 1,029,660 East Lyme, 4.00%, 7/15/22 350 364,095 East Lyme, 4.00%, 7/15/23 525 539,322 East Lyme, 4.25%, 7/15/24 250 259,870 East Lyme, 4.25%, 7/15/25 250 256,960 Fairfield, 5.00%, 1/1/23 1,000 1,127,930 Hartford County Metropolitan District, 5.00%, 7/15/34 2,020 2,035,877 North Haven, 5.00%, 7/15/23 1,475 1,646,823 North Haven, 5.00%, 7/15/25 1,490 1,636,839 Redding, 5.50%, 10/15/18 400 479,028 Redding, 5.625%, 10/15/19 650 782,717 Wilton, 5.25%, 7/15/18 535 630,797 Wilton, 5.25%, 7/15/19 535 628,978 $ 13,036,529 Hospital  2.8% Connecticut Health and Educational Facilities Authority, (Ascension Health), 5.00%, 11/15/40 $ 2,500 $ 2,266,875 Connecticut Health and Educational Facilities Authority, (Yale-New Haven Hospital), 5.75%, 7/1/34 1,000 994,850 $ 3,261,725 Industrial Development Revenue  6.8% Connecticut Development Authority, (Signature Flight Support Corp.), (AMT), 6.625%, 12/1/14 $ 1,915 $ 1,835,604 Eastern Connecticut Resource Recovery Authority, (Wheelabrator Lisbon), (AMT), 5.50%, 1/1/20 4,500 4,504,185 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 620 513,124 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,320 1,119,096 $ 7,972,009 16 See Notes to Financial Statements. Eaton Vance Connecticut Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Education  15.2% Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/30 $ 1,950 $ 2,046,057 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/31 2,050 2,145,899 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (BHAC), (NPFG), 5.00%, 7/1/37 1,920 1,847,770 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (NPFG), 5.75%, 7/1/33 2,500 2,534,475 Connecticut Health and Educational Facilities Authority, (Trinity College), (NPFG), 5.50%, 7/1/21 5,305 5,995,180 Connecticut Health and Educational Facilities Authority, (University of Hartford), (RADIAN), 5.25%, 7/1/32 2,500 2,175,050 University of Connecticut, (FGIC), (NPFG), 5.00%, 2/15/24 1,000 1,042,010 $ 17,786,441 Insured  Electric Utilities  4.0% Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 $ 1,755 $ 1,581,115 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 2,840 3,101,848 $ 4,682,963 Insured  Escrowed / Prerefunded  2.7% Connecticut, (AGM), Prerefunded to 10/15/12, 5.00%, 10/15/19 $ 1,500 $ 1,613,685 Connecticut Health and Educational Facilities Authority, (Greenwich Academy), (AGM), Prerefunded to 3/1/11, 5.00%, 3/1/32 1,000 1,013,930 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 515 547,785 $ 3,175,400 Insured  General Obligations  5.2% Bridgeport, (FGIC), (NPFG), 4.75%, 8/15/21 $ 3,370 $ 3,378,358 Connecticut, (AMBAC), 5.25%, 6/1/20 1,000 1,148,310 Principal Amount Security (000s omitted) Value Insured  General Obligations (continued) Hartford, (AGC), 5.00%, 8/15/28 $ 1,000 $ 1,010,710 New Britain, (NPFG), 6.00%, 3/1/12 500 514,675 $ 6,052,053 Insured  Hospital  2.5% Connecticut Health and Educational Facilities Authority, (Childrens Medical Center), (NPFG), 5.00%, 7/1/21 $ 2,000 $ 1,947,680 Connecticut Health and Educational Facilities Authority, (William W. Backus Hospital), (AGM), 5.125%, 7/1/35 1,000 955,710 $ 2,903,390 Insured  Housing  0.5% Connecticut Housing Finance Authority, (AMBAC), (AMT), 5.10%, 11/15/38 $ 610 $ 558,412 $ 558,412 Insured  Lease Revenue / Certificates of Participation  2.3% Puerto Rico Public Buildings Authority, (AMBAC), 5.50%, 7/1/21 $ 2,740 $ 2,719,505 $ 2,719,505 Insured  Pooled Loans  0.8% Connecticut Higher Education Supplemental Loan Authority, (NPFG), (AMT), 5.25%, 11/15/21 $ 925 $ 925,675 $ 925,675 Insured  Special Tax Revenue  0.9% Connecticut, Special Tax Obligation, (Transportation Infrastructure), (AMBAC), 5.00%, 7/1/24 $ 1,000 $ 1,030,770 $ 1,030,770 Insured  Transportation  9.3% Connecticut, (Bradley International Airport), (FGIC), (NPFG), (AMT), 5.125%, 10/1/26 $ 5,500 $ 5,389,395 Guam International Airport Authority, (NPFG), 5.25%, 10/1/23 500 491,030 17 See Notes to Financial Statements. Eaton Vance Connecticut Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Transportation (continued) Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 3,900 $ 3,647,631 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/16 1,750 1,364,632 $ 10,892,688 Insured  Water and Sewer  5.5% Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), (AMT), 4.70%, 7/1/36 $ 1,000 $ 766,430 Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), (AMT), 5.10%, 9/1/37 1,000 815,790 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/24 3,420 3,655,228 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/32 1,200 1,207,032 $ 6,444,480 Lease Revenue / Certificates of Participation  1.9% Puerto Rico Public Finance Corp., (Commonwealth Appropriation), Escrowed to Maturity, 6.00%, 8/1/26 $ 1,830 $ 2,196,677 $ 2,196,677 Other Revenue  0.3% Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 8,700 $ 177,219 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 16,465 174,200 $ 351,419 Senior Living / Life Care  0.7% Connecticut Development Authority, (Alzheimers Resource Center), 5.50%, 8/15/27 $ 1,000 $ 844,830 $ 844,830 Principal Amount Security (000s omitted) Value Solid Waste  2.4% Connecticut Resources Recovery Authority, (American REF-FUEL Co.), (AMT), 6.45%, 11/15/22 $ 2,750 $ 2,749,697 $ 2,749,697 Special Tax Revenue  6.1% Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.125%, 9/1/12 $ 2,185 $ 2,288,569 Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.50%, 10/1/12 2,000 2,181,500 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 135 130,355 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 150 143,616 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/41 500 449,080 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,700 1,635,536 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 365 366,401 $ 7,195,057 Water and Sewer  2.3% Connecticut, (Revolving Fund), 5.00%, 6/1/24 $ 1,000 $ 1,072,640 Connecticut, (Revolving Fund), 5.00%, 6/1/25 1,500 1,594,515 $ 2,667,155 Total Tax-Exempt Investments  104.5% (identified cost $124,067,917) Other Assets, Less Liabilities  (4.5)% $ (5,226,829) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. 18 See Notes to Financial Statements. Eaton Vance Connecticut Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. RADIAN - Radian Group, Inc. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Connecticut municipalities. In addition, 16.0% of the Funds net assets at January 31, 2011 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 46.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.3% to 27.5% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $360,536. 19 See Notes to Financial Statements. Eaton Vance Michigan Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  101.1% Principal Amount Security (000s omitted) Value Education  4.4% Grand Valley State University, 5.625%, 12/1/29 $ 475 $ 479,066 Grand Valley State University, 5.75%, 12/1/34 475 475,656 Michigan State University, 5.00%, 2/15/40 1,000 979,720 $ 1,934,442 Electric Utilities  0.7% Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 375 $ 321,623 $ 321,623 Escrowed / Prerefunded  7.6% Macomb County Hospital Finance Authority, (Mount Clemens General Hospital), Prerefunded to 11/15/13, 5.875%, 11/15/34 $ 530 $ 601,900 Michigan Higher Education Facilities Authority, (Creative Studies), Prerefunded to 6/1/12, 5.85%, 12/1/22 1,250 1,334,887 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 250 262,573 Puerto Rico Highway and Transportation Authority, Prerefunded to 7/1/16, 5.00%, 7/1/36 1,000 1,165,270 $ 3,364,630 General Obligations  2.9% Charter County of Wayne, 6.75%, 11/1/39 $ 495 $ 497,059 Kent County Building Authority, 5.50%, 6/1/26 500 565,925 Michigan, 5.50%, 11/1/25 230 239,571 $ 1,302,555 Hospital  16.5% Gaylord Hospital Finance Authority, (Otsego Memorial Hospital Association), 6.20%, 1/1/25 $ 410 $ 350,517 Principal Amount Security (000s omitted) Value Hospital (continued) Kent Hospital Finance Authority, (Spectrum Health), 5.50%,to 1/15/15 (Put Date), 1/15/47 $ 690 $ 767,218 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 1,500 1,256,415 Michigan Hospital Finance Authority, (McLaren Healthcare), 5.00%, 8/1/35 805 719,396 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 5.00%, 4/15/36 500 430,765 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 6.125%, 6/1/39 500 500,435 Michigan Hospital Finance Authority, (Oakwood Obligation Group), 5.00%, 7/15/37 1,130 941,979 Michigan Hospital Finance Authority, (Sparrow Obligation Group), 5.00%, 11/15/36 1,300 1,127,334 Michigan Hospital Finance Authority, (Trinity Health), 5.00%, 8/15/34 800 714,592 Monroe County Hospital Finance Authority, (Mercy Memorial Hospital Corp.), 5.375%, 6/1/26 575 489,866 $ 7,298,517 Insured  Education  4.3% Ferris State University, (AGC), 5.125%, 10/1/33 $ 495 $ 487,075 Wayne University, (NPFG), 5.00%, 11/15/37 1,500 1,416,435 $ 1,903,510 Insured  Electric Utilities  4.1% Michigan Strategic Fund, (Detroit Edison Co.), (FGIC), (NPFG), 6.95%, 5/1/11 $ 300 $ 304,305 Michigan Strategic Fund, (Detroit Edison Co.), (NPFG), (AMT), 5.55%, 9/1/29 1,000 970,080 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 625 563,075 $ 1,837,460 20 See Notes to Financial Statements. Eaton Vance Michigan Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Escrowed / Prerefunded  5.0% Detroit School District, (FGIC), Prerefunded to 5/1/13, 5.25%, 5/1/28 $2,000 $ 2,193,420 $ 2,193,420 Insured  General Obligations  27.5% Brighton School District, (AMBAC), 0.00%, 5/1/18 $1,005 $ 740,936 Byron Center Public Schools, (AGM), 3.75%, 5/1/26 700 582,708 Byron Center Public Schools, (AGM), 4.00%, 5/1/28 305 254,153 Detroit City School District, (AGM), 6.00%, 5/1/29 1,000 992,660 Grosse Pointe Public Schools, (FGIC), (NPFG), 3.00%, 5/1/27 1,315 1,013,194 HealthSource Saginaw, Inc., Saginaw County, (NPFG), 5.00%, 5/1/29 1,000 989,310 Holland School District, (AMBAC), 0.00%, 5/1/17 1,900 1,502,957 Okemos Public School District, (NPFG), 0.00%, 5/1/16 2,000 1,667,800 Parchment School District, (NPFG), 5.00%, 5/1/25 1,790 1,801,671 Redford Union School District No. 1, (AMBAC), 5.00%, 5/1/22 1,400 1,463,056 Van Dyke Public Schools, (AGM), 5.00%, 5/1/38 1,250 1,149,788 Insured  Housing  0.1% Michigan Housing Development Authority, Rental Housing, (NPFG), (AMT), 5.30%, 10/1/37 $ 25 $ 23,668 $ 23,668 Insured  Lease Revenue / Certificates of Participation  2.1% Michigan Building Authority, (AGM), (FGIC), 0.00%, 10/15/29 $3,000 $ 916,650 $ 916,650 Principal Amount Security (000s omitted) Value Insured  Transportation  2.1% Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 8/1/57 $1,000 $ 935,290 $ 935,290 Insured  Water and Sewer  6.4% Detroit Sewer Disposal System, (NPFG), 4.50%, 7/1/35 $2,300 $ 1,823,417 Grand Rapids Water Supply System, (AGC), 5.00%, 1/1/29 1,000 1,005,480 $ 2,828,897 Lease Revenue / Certificates of Participation  2.3% Michigan Building Authority, 6.00%, 10/15/38 $1,000 $ 1,034,140 $ 1,034,140 Other Revenue  1.7% Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 $1,090 $ 732,720 $ 732,720 Special Tax Revenue  8.5% Detroit, Downtown Tax Increment, 0.00%, 7/1/16 $1,680 $ 1,297,632 Detroit, Downtown Tax Increment, 0.00%, 7/1/20 2,000 1,153,040 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 145 140,011 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 155 148,403 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 6,630 271,697 Puerto Rico Sales Tax Financing Corp., 5.25%, 7/1/41 660 634,973 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 135 135,518 $ 3,781,274 21 See Notes to Financial Statements. Eaton Vance Michigan Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Water and Sewer  4.9% Grand Rapids, (Sanitary Sewer System), 5.00%, 1/1/28 $ 910 $ 898,206 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.00%, 10/1/29 1,000 1,008,680 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.25%, 10/1/11 250 258,175 $ 2,165,061 Total Tax-Exempt Investments  101.1% (identified cost $45,814,769) Other Assets, Less Liabilities  (1.1)% $ (469,663) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Michigan municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 51.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.1% to 23.6% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $139,973. 22 See Notes to Financial Statements. Eaton Vance Minnesota Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  99.1% Principal Amount Security (000s omitted) Value Education  12.6% Minnesota Higher Education Facilities Authority, (Carleton College), 5.00%, 1/1/28 $ 1,000 $ 1,018,980 Minnesota Higher Education Facilities Authority, (Carleton College), 5.00%, 3/1/40 1,500 1,489,695 Minnesota Higher Education Facilities Authority, (Gustavus Adolphus College), 5.00%, 10/1/31 1,000 953,470 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/27 1,030 946,776 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/32 1,250 1,073,837 Minnesota Higher Education Facilities Authority, (Minneapolis College of Art), 5.375%, 5/1/21 575 561,896 Minnesota Higher Education Facilities Authority, (University of St. Thomas), 5.00%, 10/1/39 1,000 963,810 Minnesota Higher Education Facilities Authority, (University of St. Thomas), 5.25%, 4/1/39 1,475 1,435,765 St. Cloud Housing and Redevelopment Authority, (University Foundation), 5.00%, 5/1/23 1,380 1,384,375 University of Minnesota, 5.00%, 12/1/21 500 547,050 University of Minnesota, 5.125%, 4/1/34 1,000 1,011,900 University of Minnesota, (State Supported Stadium Debt), 5.00%, 8/1/29 1,000 1,000,480 Electric Utilities  4.3% Minnesota Municipal Power Agency, 4.75%, 10/1/32 $ 500 $ 464,175 Minnesota Municipal Power Agency, 5.00%, 10/1/34 750 712,050 Minnesota Municipal Power Agency, 5.00%, 10/1/35 2,000 1,904,580 Principal Amount Security (000s omitted) Value Electric Utilities (continued) Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 185 $ 158,667 Rochester, Electric Utility Revenue, 5.00%, 12/1/30 1,000 1,008,990 $ 4,248,462 Escrowed / Prerefunded  4.9% Columbia Heights, MFMR, (Housing Crest), (GNMA), Prerefunded to 10/20/12, 6.625%, 4/20/43 $ 490 $ 563,446 Dakota County Community Development Agency, (Senior Housing Facilities), Prerefunded to 1/1/12, 5.00%, 1/1/21 750 781,005 Minnesota Public Facilities Authority, Clean Water Revenue, Prerefunded to 3/1/17, 5.00%, 3/1/26 2,000 2,308,820 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), Prerefunded to 7/1/14, 5.25%, 7/1/30 1,000 1,126,750 $ 4,780,021 General Obligations  13.9% Burnsville Independent School District No. 191, 4.75%, 2/1/29 $ 1,000 $ 994,610 Dakota County Community Development Agency, (Senior Housing Facilities), 5.125%, 1/1/35 500 480,015 Duluth, 5.00%, 2/1/34 2,000 1,961,160 Fairmont Independent School District No. 2752, (Alternative Facilities), 5.00%, 2/1/34 2,000 2,003,260 Hennepin County Regional Railroad Authority, 4.00%, 12/1/29 2,000 1,853,380 Minnesota, 5.00%, 6/1/21 1,155 1,276,217 Minnesota, 5.00%, 8/1/22 1,000 1,105,590 Minnesota, 5.00%, 11/1/26 1,000 1,044,320 St. Michael Independent School District No. 885, 4.50%, 2/1/28 1,000 960,350 Washington County, 3.50%, 2/1/28 1,500 1,257,315 Zumbrota-Mazeppa Independent School District No. 2805, 4.50%, 2/1/28 750 720,263 23 See Notes to Financial Statements. Eaton Vance Minnesota Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Hospital  13.1% Douglas County, (Douglas County Hospital Project), 6.25%, 7/1/38 $ 1,000 $ 973,110 Minneapolis and St. Paul Housing and Redevelopment Authority, Health Care Systems, (Childrens Health Care), 5.25%, 8/15/35 1,000 965,220 Northfield, 5.375%, 11/1/31 500 447,335 Rochester Health Care Facilities, (Mayo Clinic), 5.00%, 11/15/36 2,000 1,916,000 Rochester Health Care Facilities, (Mayo Clinic), 5.00%, 11/15/38 1,000 953,750 Rochester Health Care Facilities, (Olmsted Medical Center), 5.875%, 7/1/30 1,500 1,406,745 Shakopee Health Care Facilities, (St. Francis Regional Medical Center), 5.25%, 9/1/34 500 444,905 St. Cloud Health Care Revenue, (CentraCare Health System), 5.125%, 5/1/30 1,000 968,410 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), 5.75%, 7/1/30 1,000 980,480 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), 5.75%, 7/1/39 1,000 954,260 St. Paul Housing and Redevelopment Authority, (Allina Health System), 5.25%, 11/15/29 1,000 973,140 St. Paul Housing and Redevelopment Authority, (Health East Project), 6.00%, 11/15/35 750 641,197 St. Paul Housing and Redevelopment Authority, (HealthPartners, Inc.), 5.25%, 5/15/36 1,500 1,271,880 Housing  6.0% Minneapolis, MFMR, (Bottineau Commons), (AMT), 5.45%, 4/20/43 $ 500 $ 484,475 Minnesota Housing Finance Agency, (AMT), 4.80%, 7/1/38 1,000 881,660 Minnesota Housing Finance Agency, (AMT), 4.85%, 7/1/38 1,000 888,080 Minnesota Housing Finance Agency, (AMT), 4.90%, 7/1/37 910 822,649 Minnesota Housing Finance Agency, (AMT), 5.00%, 8/1/40 500 448,985 Minnesota Housing Finance Agency, (AMT), 5.15%, 7/1/38 100 92,283 Principal Amount Security (000s omitted) Value Housing (continued) Minnesota Housing Finance Agency, (AMT), 5.25%, 7/1/33 $ 930 $ 884,132 Minnetonka, MFMR, (Archer Heights Apartments), (AMT), 6.00%, 1/20/27 1,650 1,437,002 $ 5,939,266 Industrial Development Revenue  0.9% Cloquet, (Potlach Corp.), 5.90%, 10/1/26 $ 1,000 $ 888,910 $ 888,910 Insured  Education  0.5% Minnesota State Colleges and University, (St. Cloud State University), (AGM), 5.00%, 10/1/19 $ 500 $ 526,245 $ 526,245 Insured  Electric Utilities  10.6% Northern Municipal Power Agency, (AGC), 5.00%, 1/1/21 $ 1,000 $ 1,039,640 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 1,150 1,042,199 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 315 283,790 Rochester, Electric Utility Revenue, (NPFG), 4.50%, 12/1/26 2,000 2,016,220 Southern Minnesota Municipal Power Agency, (NPFG), 0.00%, 1/1/25 10,000 5,084,400 Western Minnesota Municipal Power Agency, (AGM), 5.00%, 1/1/36 1,000 948,790 Insured  Escrowed / Prerefunded  1.4% Hopkins Housing and Redevelopment Authority, (Public Works and Fire Station), (NPFG), Prerefunded to 2/1/13, 5.00%, 2/1/20 $ 1,270 $ 1,376,629 $ 1,376,629 24 See Notes to Financial Statements. Eaton Vance Minnesota Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  General Obligations  6.4% Alexandria Independent School District No. 206, (AGM), 5.00%, 2/1/27 $ 1,200 $ 1,230,252 Cambridge Independent School District No. 911, (NPFG), 0.00%, 2/1/29 2,245 841,718 Chaska Independent School District No. 112, (NPFG), 4.50%, 2/1/28 400 384,140 Fergus Falls Independent School District No. 544, (AGM), 4.625%, 1/1/28 705 691,189 Rosemount Independent School District No. 196, (AGM), 5.00%, 2/1/23 1,000 1,038,770 Spring Lake Park Independent School District No. 16, (AGM), 5.00%, 2/1/22 1,000 1,054,180 St. Francis Independent School District No. 15, (NPFG), 5.00%, 2/1/27 1,000 1,022,080 $ 6,262,329 Insured  Hospital  5.4% Minneapolis and St. Paul Housing and Redevelopment Authority, Health Care Systems, (Childrens Health Care), (AGM), 5.00%, 8/15/34 $ 750 $ 697,538 Minneapolis, (Fairview Health Services), (AMBAC), 5.00%, 11/15/34 1,950 1,740,667 Minnesota Agricultural and Economic Development Board, (Essentia Health), (AGC), 5.00%, 2/15/37 2,000 1,884,800 Plymouth, Health Facilities Revenue, (WestHealth), (AGM), 6.25%, 6/1/16 450 450,761 St. Cloud Health Care Revenue, (St. Cloud Hospital), (AGC), 5.50%, 5/1/39 500 494,440 $ 5,268,206 Insured  Special Tax Revenue  2.9% St. Paul, Sales Tax Revenue, (XLCA), 5.00%, 11/1/30 $ 2,000 $ 1,890,640 Washington County Housing and Redevelopment Authority, (Annual Appropriation), (NPFG), 5.50%, 2/1/32 1,000 1,002,120 $ 2,892,760 Principal Amount Security (000s omitted) Value Insured  Transportation  2.2% Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (AMT), 5.00%, 1/1/22 $ 1,000 $ 976,540 Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (BHAC), 4.50%, 1/1/32 1,275 1,188,912 $ 2,165,452 Lease Revenue / Certificates of Participation  1.0% Minnetonka Independent School District No. 276, 5.00%, 3/1/29 $ 560 $ 578,967 Plymouth Intermediate School District No. 287, 5.00%, 2/1/25 350 369,226 $ 948,193 Miscellaneous  2.1% Minneapolis Art Center Facilities, (Walker Art Center), 5.125%, 7/1/21 $ 2,000 $ 2,030,260 $ 2,030,260 Other Revenue  0.9% Minneapolis, (National Marrow Donor Program), 4.875%, 8/1/25 $ 1,000 $ 929,130 $ 929,130 Senior Living / Life Care  0.7% St. Paul Housing and Redevelopment Authority, (Care Institute, Inc. - Highland), 8.75%, 11/1/24 $ 975 $ 713,310 $ 713,310 Special Tax Revenue  5.0% Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 270 $ 260,709 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 295 282,445 Hennepin County, Sales Tax Revenue, 4.75%, 12/15/33 2,000 1,949,500 25 See Notes to Financial Statements. Eaton Vance Minnesota Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Hennepin County, Sales Tax Revenue, 4.75%, 12/15/37 $ 2,000 $ 1,919,280 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 500 501,920 $ 4,913,854 Student Loan  1.0% Minnesota Higher Education Facilities Authority, (Supplemental Student Loan Program), 5.00%, 11/1/29 $ 1,000 $ 945,230 $ 945,230 Transportation  1.0% Minneapolis and St. Paul Metropolitan Airports Commission, 5.00%, 1/1/35 $ 1,000 $ 964,800 $ 964,800 Water and Sewer  2.3% Minnesota Public Facilities Authority, Revolving Fund Revenue, 5.00%, 3/1/22 $ 2,000 $ 2,227,540 $ 2,227,540 Total Tax-Exempt Investments  99.1% (identified cost $98,760,987) Other Assets, Less Liabilities  0.9% $ 853,661 Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company GNMA - Government National Mortgage Association MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Minnesota municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 29.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 13.4% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. 26 See Notes to Financial Statements. Eaton Vance New Jersey Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  114.9% Principal Amount Security (000s omitted) Value Education  14.8% New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/27 $ 750 $ 694,088 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/33 750 649,470 New Jersey Educational Facilities Authority, (Georgian Court University), 5.25%, 7/1/37 660 583,268 New Jersey Educational Facilities Authority, (Passaic County Community College), 5.25%, 7/1/35 1,120 1,056,754 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/37 4,035 3,817,150 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/38 10,125 9,597,690 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/27 3,575 3,341,016 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/34 880 777,577 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry), 7.50%, 12/1/32 2,565 2,782,281 Rutgers State University, 5.00%, 5/1/39 8,580 8,445,294 $ 31,744,588 Electric Utilities  1.1% Salem County Pollution Control Financing Authority, (Public Service Enterprise Group, Inc.), (AMT), 5.75%, 4/1/31 $ 2,500 $ 2,305,175 $ 2,305,175 General Obligations  1.1% Morris County, 4.00%, 4/15/22 $ 2,365 $ 2,402,343 $ 2,402,343 Principal Amount Security (000s omitted) Value Health Care  Miscellaneous  0.4% New Jersey Economic Development Authority, (Hudson County Occupational Center), 6.50%, 7/1/18 $ 900 $ 782,640 $ 782,640 Hospital  13.9% Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 $ 1,700 $ 1,399,066 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 2,170 1,991,409 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), 5.00%, 7/1/27 7,075 6,695,426 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 6,010 5,484,666 New Jersey Health Care Facilities Financing Authority, (Chilton Memorial Hospital), 5.50%, 7/1/29 1,135 1,031,045 New Jersey Health Care Facilities Financing Authority, (Chilton Memorial Hospital), 5.75%, 7/1/39 1,135 1,040,284 New Jersey Health Care Facilities Financing Authority, (Kennedy Health System), 5.625%, 7/1/31 4,140 3,857,114 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 6,085 5,218,314 New Jersey Health Care Facilities Financing Authority, (Virtua Health), 5.75%, 7/1/33 3,000 3,015,720 $ 29,733,044 Housing  2.8% New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.70%, 10/1/37 $ 2,935 $ 2,594,158 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.95%, 10/1/32 3,000 2,785,200 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 5.00%, 10/1/37 700 643,958 $ 6,023,316 27 See Notes to Financial Statements. Eaton Vance New Jersey Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Industrial Development Revenue  8.6% Middlesex County Pollution Control Authority, (Amerada Hess), 6.05%, 9/15/34 $ 2,460 $ 2,418,524 New Jersey Economic Development Authority, (Anheuser-Busch Cos., Inc.), (AMT), 4.95%, 3/1/47 5,085 4,359,065 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 1,875 1,956,563 New Jersey Economic Development Authority, (New Jersey-American Water Co., Inc.), (AMT), 5.70%, 10/1/39 4,370 4,217,837 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 6,465 5,481,027 $ 18,433,016 Insured  Education  2.9% New Jersey Educational Facilities Authority, (College of New Jersey), (AGM), 5.00%, 7/1/35 $ 4,690 $ 4,570,405 New Jersey Educational Facilities Authority, (Rowan University), (AGM), (FGIC), 3.00%, 7/1/28 2,210 1,660,484 $ 6,230,889 Insured  Gas Utilities  4.4% New Jersey Economic Development Authority, (New Jersey Natural Gas Co.), (FGIC), (NPFG), (AMT), 4.90%, 10/1/40 $ 9,575 $ 9,490,357 $ 9,490,357 Insured  General Obligations  6.8% Hudson County Improvement Authority, (NPFG), 0.00%, 12/15/35 $ 3,050 $ 584,776 Hudson County Improvement Authority, (NPFG), 0.00%, 12/15/36 3,100 549,816 Irvington Township, (AGM), 0.00%, 7/15/22 5,150 2,932,410 Irvington Township, (AGM), 0.00%, 7/15/23 5,350 2,828,866 Jackson Township School District, (NPFG), 2.50%, 6/15/27 10,410 7,706,211 $ 14,602,079 Principal Amount Security (000s omitted) Value Insured  Hospital  3.9% New Jersey Economic Development Authority, (Hillcrest Health Services), (AMBAC), 0.00%, 1/1/19 $ 4,100 $ 2,476,810 New Jersey Economic Development Authority, (St. Barnabas Medical Center), (NPFG), 0.00%, 7/1/26 7,820 2,400,193 New Jersey Health Care Facilities Financing Authority, (St. Barnabas Health Care System), (NPFG), 0.00%, 7/1/23 3,480 1,363,534 New Jersey Health Care Facilities Financing Authority, (Virtua Health), (AGC), 5.50%, 7/1/38 2,170 2,192,459 $ 8,432,996 Insured  Lease Revenue / Certificates of Participation  1.5% New Jersey Economic Development Authority, (School Facilities Construction), (AGC), 5.50%, 12/15/34 $ 2,000 $ 2,068,900 South Jersey Port Corp., (Marine Terminal), (AGC), 5.75%, 1/1/34 1,000 1,023,550 $ 3,092,450 Insured  Other Revenue  1.3% Hudson County Improvement Authority, (Harrison Parking), (AGC), 5.25%, 1/1/39 $ 2,785 $ 2,789,345 $ 2,789,345 Insured  Special Tax Revenue  6.8% Garden Preservation Trust and Open Space and Farmland, (AGM), 0.00%, 11/1/24 $ 7,870 $ 4,085,711 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (NPFG), 5.25%, 7/1/26 2,000 1,974,960 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/26 12,590 5,053,122 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/27 5,890 2,199,856 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 4,145 195,644 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 2,255 235,422 28 See Notes to Financial Statements. Eaton Vance New Jersey Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Special Tax Revenue (continued) Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 $ 4,470 $ 429,433 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 3,580 317,295 $ 14,491,443 Insured  Student Loan  2.4% New Jersey Higher Education Student Assistance Authority, (AGC), (AMT), 6.125%, 6/1/30 $ 5,095 $ 5,136,320 $ 5,136,320 Insured  Transportation  1.6% New Jersey Transportation Trust Fund Authority, (Transportation System), (BHAC), (FGIC), 0.00%, 12/15/31 $10,000 $ 2,605,900 South Jersey Transportation Authority, (AGC), 5.50%, 11/1/33 850 870,672 $ 3,476,572 Insured  Water and Sewer  6.3% New Jersey Economic Development Authority, (United Water New Jersey, Inc.), (AMBAC), (AMT), 4.875%, 11/1/25 $ 8,295 $ 7,703,815 North Hudson Sewerage Authority, (NPFG), 0.00%, 8/1/25 13,840 5,748,721 $ 13,452,536 Lease Revenue / Certificates of Participation  4.8% Atlantic City, Public Facilities Lease Agreement, 8.875%, 1/15/14 $ 720 $ 836,107 Atlantic City, Public Facilities Lease Agreement, 8.875%, 1/15/15 785 940,540 New Jersey Economic Development Authority, (School Facilities Construction), 5.00%, 9/1/34 1,000 954,660 Principal Amount Security (000s omitted) Value Lease Revenue / Certificates of Participation (continued) New Jersey Economic Development Authority, (School Facilities Construction), 5.25%, 12/15/33 $ 3,000 $ 2,968,290 New Jersey Health Care Facilities Financing Authority, (Hospital Asset Transformation Program), 5.25%, 10/1/38 4,820 4,500,434 $ 10,200,031 Other Revenue  5.4% Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $16,000 $ 325,920 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 34,960 369,877 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 1,680 1,659,185 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 7,500 7,407,075 Tobacco Settlement Financing Corp., 0.00%, 6/1/41 12,800 366,848 Tobacco Settlement Financing Corp., 5.00%, 6/1/41 2,440 1,476,956 $ 11,605,861 Senior Living / Life Care  3.2% New Jersey Economic Development Authority, (Cranes Mill, Inc.), 5.875%, 7/1/28 $ 1,345 $ 1,205,160 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 6.00%, 7/1/38 2,230 1,949,823 New Jersey Economic Development Authority, (Forsgate), (AMT), 8.625%, 6/1/25 3,390 2,149,633 New Jersey Economic Development Authority, (Seabrook Village), 5.25%, 11/15/36 1,935 1,536,545 $ 6,841,161 Special Tax Revenue  2.5% New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/27 $ 300 $ 265,860 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/37 525 433,314 29 See Notes to Financial Statements. Eaton Vance New Jersey Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Special Tax Revenue (continued) Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/37 $15,000 $ 2,569,500 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 880 846,630 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 1,295 1,299,973 $ 5,415,277 Student Loan  4.2% New Jersey Higher Education Student Assistance Authority, 5.625%, 6/1/30 $ 125 $ 124,989 New Jersey Higher Education Student Assistance Authority, (AMT), Variable Rate, 1.246%, 6/1/36 9,000 8,873,640 $ 8,998,629 Transportation  12.1% Delaware River Port Authority of Pennsylvania and New Jersey, 5.00%, 1/1/35 $ 1,550 $ 1,491,363 Delaware River Port Authority of Pennsylvania and New Jersey, 5.00%, 1/1/40 1,250 1,189,463 New Jersey Transportation Trust Fund Authority, (Transportation System), 5.875%, 12/15/38 2,500 2,612,625 New Jersey Turnpike Authority, 5.25%, 1/1/40 6,000 5,982,000 Port Authority of New York and New Jersey, 6.125%, 6/1/94 12,900 14,506,953 $ 25,782,404 Water and Sewer  2.1% New Jersey Economic Development Authority, (Atlantic City Sewerage Co.), (AMT), 5.45%, 4/1/28 $ 4,870 $ 4,570,057 $ 4,570,057 Total Tax-Exempt Investments  114.9% (identified cost $263,027,546) Other Assets, Less Liabilities  (14.9)% $ (31,860,327) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 33.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.1% to 12.5% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security is in default and making only partial interest payments. Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $1,673,640. Variable rate security. The stated interest rate represents the rate in effect at January 31, 2011. 30 See Notes to Financial Statements. Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited) Tax-Exempt Investments  114.9% Principal Amount Security (000s omitted) Value Bond Bank  1.9% Delaware Valley Regional Finance Authority, 5.75%, 7/1/32 $ 5,000 $ 4,823,850 $ 4,823,850 Cogeneration  0.5% Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 $ 1,100 $ 669,493 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 1,000 546,500 $ 1,215,993 Education  9.4% Allegheny County Higher Education Building Authority, (Duquesne University), 5.00%, 3/1/33 $ 1,150 $ 1,060,381 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/34 1,000 1,009,360 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/39 1,500 1,494,255 Lancaster Higher Education Authority, (Franklin & Marshall College), 5.00%, 4/15/37 1,000 950,900 Northampton County General Purpose Authority, (Lafayette College), 5.00%, 11/1/34 3,000 2,900,610 Northampton County General Purpose Authority, (Lehigh University), 5.00%, 11/15/39 4,000 3,878,040 Pennsylvania Higher Educational Facilities Authority, (La Salle University), 5.00%, 5/1/37 1,000 876,900 Pennsylvania Higher Educational Facilities Authority, (Saint Josephs University), 5.00%, 11/1/40 1,250 1,145,237 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 4.75%, 7/15/35 3,800 3,592,406 Pennsylvania State University, 4.50%, 8/15/36 3,400 3,112,734 Principal Amount Security (000s omitted) Value Education (continued) Washington County Industrial Development Authority, (Washington and Jefferson College), 5.25%, 11/1/30 $ 2,000 $ 1,933,040 Wilkes-Barre Finance Authority, (University of Scranton), 5.00%, 11/1/35 2,500 2,306,475 $ 24,260,338 Electric Utilities  0.9% York County Industrial Development Authority, Pollution Control Revenue, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 $ 2,250 $ 2,271,442 $ 2,271,442 Escrowed / Prerefunded  0.3% Allegheny County Industrial Development Authority, (Residential Resources, Inc.), Prerefunded to 9/1/11, 6.60%, 9/1/31 $ 675 $ 698,294 $ 698,294 General Obligations  2.1% Centennial School District, Bucks County, 5.00%, 12/15/37 $ 2,000 $ 1,992,560 Chester County, 5.00%, 7/15/27 1,000 1,047,360 Chester County, 5.00%, 7/15/28 410 426,470 Montgomery County, 4.375%, 12/1/31 2,000 1,902,640 $ 5,369,030 Hospital  15.8% Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.50%, 8/15/34 $ 3,000 $ 2,870,310 Chester County Health and Education Facilities Authority, (Jefferson Health System), 5.00%, 5/15/40 3,740 3,349,432 Dauphin County General Authority, (Pinnacle Health System), 6.00%, 6/1/29 4,220 4,210,294 Franklin County Industrial Development Authority, (The Chambersburg Hospital), 5.375%, 7/1/42 1,000 896,530 Hazelton Health Services Authority, (Hazelton General Hospital), 5.50%, 7/1/27 2,735 2,269,394 31 See Notes to Financial Statements. Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Hospital (continued) Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 $ 1,000 $ 1,019,480 Lebanon County Health Facilities Authority, (Good Samaritan Hospital), 6.00%, 11/15/35 1,050 860,601 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 4,855 4,529,666 Lycoming County Authority, (Susquehanna Health System), 5.75%, 7/1/39 3,250 2,935,692 Monroe County Hospital Authority, (Pocono Medical Center), 5.125%, 1/1/37 2,000 1,728,980 Monroe County Hospital Authority, (Pocono Medical Center), 5.25%, 1/1/43 1,000 861,160 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania Health System), 6.00%, 8/15/26 9,000 9,582,570 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 5.00%, 5/15/31 2,550 2,371,500 South Fork Municipal Authority, (Conemaugh Health System), 5.50%, 7/1/29 1,500 1,364,130 Washington County Hospital Authority, (Monongahela Hospital), 5.50%, 6/1/17 1,885 1,928,148 $ 40,777,887 Housing  7.3% Allegheny County Residential Finance Authority, SFMR, (AMT), 4.95%, 11/1/37 $ 1,830 $ 1,656,534 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.70%, 10/1/37 6,295 5,571,956 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.75%, 10/1/25 1,000 956,130 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.875%, 4/1/26 3,030 2,911,376 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.90%, 10/1/37 5,805 5,290,096 Pennsylvania Housing Finance Agency, SFMR, (AMT), 5.25%, 4/1/32 2,640 2,526,058 $ 18,912,150 Principal Amount Security (000s omitted) Value Industrial Development Revenue  1.4% Luzerne County Industrial Development Authority, (Pennsylvania-American Water Co.), 5.50%, 12/1/39 $ 1,200 $ 1,143,324 Pennsylvania Economic Development Financing Authority, (Pennsylvania-American Water Co.), 6.20%, 4/1/39 1,000 1,029,560 Pennsylvania Economic Development Financing Authority, (Waste Management, Inc.), (AMT), 5.10%, 10/1/27 1,500 1,403,865 $ 3,576,749 Insured  Education  5.7% Lycoming County Authority, (Pennsylvania College of Technology), (AGC), 5.50%, 10/1/37 $ 3,000 $ 2,928,030 Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 1,350 1,176,822 Pennsylvania Higher Educational Facilities Authority, (Drexel University), (NPFG), 5.00%, 5/1/37 2,500 2,294,775 Pennsylvania Higher Educational Facilities Authority, (State System of Higher Education), (NPFG), 5.00%, 6/15/23 2,500 2,586,675 Pennsylvania Higher Educational Facilities Authority, (Temple University), (NPFG), 5.00%, 4/1/25 1,350 1,384,479 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), (NPFG), 4.50%, 6/15/36 325 281,005 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/32 3,435 3,300,451 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (XLCA), 4.75%, 11/1/33 965 872,784 $ 14,825,021 32 See Notes to Financial Statements. Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Electric Utilities  1.3% Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), (NPFG), 4.75%, 2/15/27 $ 2,055 $ 1,880,818 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 1,830 1,648,684 $ 3,529,502 Insured  Escrowed / Prerefunded  7.3% Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/19 $ 2,500 $ 1,882,875 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/20 2,625 1,864,958 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/21 2,625 1,764,499 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/22 3,625 2,292,957 McKeesport Area School District, (AMBAC), Escrowed to Maturity, 0.00%, 10/1/25 2,320 1,196,702 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 2,610 1,936,855 Westmoreland Municipal Authority, Series A, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 5,780 4,046,520 Westmoreland Municipal Authority, Series C, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 5,400 3,808,890 $ 18,794,256 Insured  General Obligations  15.5% Beaver County, (AGM), 5.55%, 11/15/31 $ 2,150 $ 2,186,873 Bethlehem Area School District, (AGM), 5.25%, 1/15/25 1,885 1,911,843 Bethlehem Area School District, (AGM), 5.25%, 1/15/26 940 943,976 Centennial School District, (AGM), 5.25%, 12/15/37 3,000 3,010,350 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/20 2,170 1,307,121 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/21 2,170 1,222,404 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/22 2,170 1,138,469 Principal Amount Security (000s omitted) Value Insured  General Obligations (continued) Elizabeth Forward School District, (NPFG), 0.00%, 9/1/23 $ 2,170 $ 1,056,833 Harrisburg, (AMBAC), 0.00%, 3/15/17 2,180 1,186,312 Harrisburg School District, (AGC), 5.00%, 11/15/33 2,000 1,919,720 Hazelton School District, (FGIC), (NPFG), 0.00%, 3/1/21 5,175 3,155,715 Hopewell School District, (AGM), 0.00%, 9/1/22 1,000 597,420 Hopewell School District, (AGM), 0.00%, 9/1/26 2,000 918,000 Lake Lehman School District, (NPFG), 0.00%, 4/1/26 1,315 565,687 Mars Area School District, (NPFG), Escrowed to Maturity, 0.00%, 3/1/14 1,430 1,368,024 McKeesport Area School District, (AMBAC), 0.00%, 10/1/25 1,100 513,293 McKeesport Area School District, (AMBAC), 0.00%, 10/1/27 2,340 945,758 Norwin School District, (AGM), 3.25%, 4/1/33 5,000 3,469,400 Philadelphia, (AGC), 7.00%, 7/15/28 1,500 1,649,910 Scranton School District, (AGM), 5.00%, 7/15/38 8,500 7,918,260 State Public School Building Authority, (Harrisburg School District), (AGC), 4.75%, 11/15/33 2,000 1,824,480 West Mifflin Area School District, (AGM), 5.125%, 4/1/31 1,200 1,186,392 $ 39,996,240 Insured  Hospital  6.3% Allegheny County Hospital Development Authority, (Magee-Womens Hospital), (FGIC), (NPFG), 0.00%, 10/1/15 $ 3,750 $ 3,288,338 Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 2,000 2,199,860 Centre County Hospital Authority, (Mount Nittany Medical Center), (AGC), 6.25%, 11/15/44 3,000 3,036,390 33 See Notes to Financial Statements. Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Insured  Hospital (continued) Lehigh County General Purpose Authority, (Lehigh Valley Health Network), (AGM), 5.00%, 7/1/35 $ 6,930 $ 6,341,227 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.50%, 7/1/17 1,310 1,372,670 $ 16,238,485 Insured  Industrial Development Revenue  1.2% York County Industrial Development Authority, (York Water Co.), (FGIC), (AMT), 4.75%, 10/1/36 $ 4,000 $ 3,187,960 $ 3,187,960 Insured  Lease Revenue / Certificates of Participation  4.2% Commonwealth Financing Authority, (AGC), 5.00%, 6/1/31 $ 1,000 $ 966,490 State Public School Building Authority, (AGM), 5.50%, 6/1/28 9,500 9,789,275 $ 10,755,765 Insured  Special Tax Revenue  1.4% Puerto Rico Infrastructure Financing Authority, (BHAC), (FGIC), 5.50%, 7/1/20 $ 2,000 $ 2,168,840 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 11,000 519,200 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 2,035 212,454 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 4,035 387,642 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 3,225 285,832 $ 3,573,968 Insured  Transportation  13.6% Pennsylvania Turnpike Commission, (AGM), 5.25%, 7/15/30 $ 8,800 $ 8,923,376 Philadelphia, Airport Revenue, (AGM), (AMT), 5.00%, 6/15/27 6,000 5,475,840 Philadelphia, Airport Revenue, (NPFG), (AMT), 4.75%, 6/15/35 5,745 4,802,131 Principal Amount Security (000s omitted) Value Insured  Transportation (continued) Puerto Rico Highway and Transportation Authority, (AGC), (AGM), 5.25%, 7/1/36 $11,000 $ 10,311,180 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 6,000 5,611,740 $ 35,124,267 Insured  Utilities  1.0% Philadelphia Gas Works, (AMBAC), 5.00%, 10/1/37 $ 2,850 $ 2,508,969 $ 2,508,969 Insured  Water and Sewer  8.2% Allegheny County Sanitation Authority, (FGIC), (NPFG), 5.00%, 12/1/37 $ 5,125 $ 4,683,686 Chester County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/40 3,615 3,236,907 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/35 5,670 5,171,664 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 11/1/36 4,125 3,739,808 Philadelphia, Water and Wastewater Revenue, (AGM), 5.00%, 8/1/35 3,000 2,834,130 Westmoreland Municipal Authority, (FGIC), 0.00%, 8/15/19 2,235 1,423,449 $ 21,089,644 Nursing Home  2.1% Allegheny County Housing Development Authority, (Villa St. Joseph), 6.00%, 8/15/28 $ 2,000 $ 2,006,040 Montgomery County Industrial Development Authority, (Advancement of Geriatric Health Care Institute), 8.375%, 7/1/23 2,595 2,596,064 Westmoreland County Industrial Development Authority, (Highland Health Systems, Inc.), 9.25%, 6/1/22 1,080 856,127 $ 5,458,231 34 See Notes to Financial Statements. Eaton Vance Pennsylvania Municipal Income Fund January 31, 2011 Portfolio of Investments (Unaudited)  continued Principal Amount Security (000s omitted) Value Senior Living / Life Care  1.8% Cliff House Trust, (AMT), 6.625%, 6/1/27 $ 2,500 $ 1,312,950 Lancaster County Hospital Authority, (Willow Valley Retirement Communities), 5.875%, 6/1/31 1,835 1,808,081 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 600 556,392 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 1,300 1,132,612 $ 4,810,035 Special Tax Revenue  1.5% Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/38 $12,500 $ 1,992,625 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,080 1,039,047 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 810 813,110 $ 3,844,782 Transportation  3.1% Delaware River Port Authority of Pennsylvania and New Jersey, 5.00%, 1/1/35 $ 1,550 $ 1,491,363 Delaware River Port Authority of Pennsylvania and New Jersey, 5.00%, 1/1/40 950 903,992 Pennsylvania Economic Development Financing Authority, (Amtrak), (AMT), 6.25%, 11/1/31 750 751,065 Pennsylvania Turnpike Commission, 5.25%, 6/1/36 4,500 4,305,375 Pennsylvania Turnpike Commission, 6.375%, (0.00% until 12/1/17), 12/1/38 1,000 685,370 $ 8,137,165 Principal Amount Security (000s omitted) Value Water and Sewer  1.1% Harrisburg Water Authority, 5.25%, 7/15/31 $ 1,750 $ 1,576,487 Philadelphia, Water and Wastewater Revenue, 5.25%, 1/1/32 1,235 1,196,851 $ 2,773,338 Total Tax-Exempt Investments  114.9% (identified cost $310,908,051) Other Assets, Less Liabilities  (14.9)% $ (38,509,747) Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2011, 57.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 22.2% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of an inverse floater (see Note 1I). Security (or a portion thereof) has been pledged as collateral for inverse floating-rate security transactions. The aggregate value of such collateral is $229,046. 35 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Assets and Liabilities (Unaudited) January 31, 2011 Assets Arizona Fund Connecticut Fund Michigan Fund Investments  Identified cost $ 81,088,657 $ 124,067,917 $ 45,814,769 Unrealized depreciation (1,600,451) (1,847,710) (1,082,679) Investments, at value Cash $  $ 75,073 $ 372,657 Interest receivable 528,553 1,334,210 442,490 Receivable for investments sold 1,811,438 1,510,455  Receivable for Fund shares sold 91,098 97,200 10,082 Receivable for variation margin on open financial futures contracts 42,344 25,892 39,156 Receivable for open swap contracts 55,833 83,904 37,757 Total assets Liabilities Payable for floating rate notes issued $ 1,700,000 $ 7,225,000 $ 995,000 Demand note payable  400,000  Payable for Fund shares redeemed 73,047 446,351 246,937 Distributions payable 133,957 143,038 65,853 Due to custodian 1,260,478   Payable to affiliates: Investment adviser fee 23,474 37,884 9,689 Distribution and service fees 19,867 25,839 9,652 Interest expense and fees payable 4,216 10,915 2,649 Accrued expenses 48,366 64,536 42,025 Total liabilities $ 3,263,405 $ 8,353,563 $ 1,371,805 Net Assets Sources of Net Assets Paid-in capital $ 86,369,445 $ 122,882,053 $ 48,472,343 Accumulated net realized loss (6,125,115) (4,179,375) (3,499,313) Accumulated undistributed (distributions in excess of) net investment income (86,848) (114,778) 81,277 Net unrealized depreciation (1,403,415) (1,594,522) (791,880) Net Assets 36 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Assets and Liabilities (Unaudited)  continued January 31, 2011 Class A Shares Arizona Fund Connecticut Fund Michigan Fund Net Assets $ 69,197,266 $ 100,686,825 $ 41,365,104 Shares Outstanding 7,800,588 10,414,725 4,942,070 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.87 $ 9.67 $ 8.37 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.31 $ 10.15 $ 8.79 Class B Shares Net Assets $ 1,966,449 $ 3,663,579 $  Shares Outstanding 199,453 380,737  Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.86 $ 9.62 $  Class C Shares Net Assets $ 7,589,409 $ 6,455,910 $ 2,896,384 Shares Outstanding 769,282 670,208 345,821 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.87 $ 9.63 $ 8.38 Class I Shares Net Assets $ 943 $ 6,187,064 $ 939 Shares Outstanding 106 639,761 112 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding, including fractional shares) $ 8.87 $ 9.67 $ 8.37 On sales of $50,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 37 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Assets and Liabilities (Unaudited)  continued January 31, 2011 Assets Minnesota Fund New Jersey Fund Pennsylvania Fund Investments  Identified cost $ 98,760,987 $ 263,027,546 $ 310,908,051 Unrealized depreciation (1,384,405) (16,995,017) (14,354,690) Investments, at value $ 97,376,582 Cash $ 67,537 $ 1,458,112 $ 698 Interest receivable 1,280,135 1,864,663 3,073,260 Receivable for Fund shares sold 22,821 70,053 200,307 Receivable for variation margin on open financial futures contracts 50,000 198,438 528,125 Receivable for open swap contracts 23,928 336,824 305,235 Total assets $ 98,821,003 Liabilities Payable for floating rate notes issued $  $ 34,745,000 $ 36,475,000 Demand note payable 300,000  4,200,000 Payable for Fund shares redeemed 102,841 370,936 1,172,100 Distributions payable 78,868 360,004 410,386 Payable to affiliates: Investment adviser fee 29,661 79,254 99,178 Distribution and service fees 26,585 52,503 72,229 Interest expense and fees payable  69,649 52,604 Accrued expenses 52,805 111,071 135,875 Total liabilities $ 590,760 $ 35,788,417 $ 42,617,372 Net Assets $ 98,230,243 Sources of Net Assets Paid-in capital $102,876,714 $ 260,907,759 $ 303,163,541 Accumulated net realized loss (3,509,544) (33,029,411) (35,602,473) Accumulated undistributed net investment income 60,015 1,264,819 156,935 Net unrealized depreciation (1,196,942) (14,970,965) (9,674,389) Net Assets $ 98,230,243 38 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Assets and Liabilities (Unaudited)  continued January 31, 2011 Class A Shares Minnesota Fund New Jersey Fund Pennsylvania Fund Net Assets $ 83,355,030 $ 180,283,767 $ 178,716,647 Shares Outstanding 9,522,929 21,283,699 21,210,383 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.75 $ 8.47 $ 8.43 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.19 $ 8.89 $ 8.85 Class B Shares Net Assets $ 2,805,347 $  $ 12,914,343 Shares Outstanding 297,863  1,480,793 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.42 $  $ 8.72 Class C Shares Net Assets $ 12,068,924 $ 26,270,069 $ 37,146,469 Shares Outstanding 1,282,225 2,972,016 4,257,242 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.41 $ 8.84 $ 8.73 Class I Shares Net Assets $ 942 $ 7,618,366 $ 29,266,155 Shares Outstanding 108 899,110 3,459,922 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding, including fractional shares) $ 8.75 $ 8.47 $ 8.46 On sales of $50,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 39 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Operations (Unaudited) Six Months Ended January 31, 2011 Investment Income Arizona Fund Connecticut Fund Michigan Fund Interest $ 2,351,653 $ 3,251,290 $ 1,266,723 Total investment income $ 2,351,653 $ 3,251,290 $ 1,266,723 Expenses Investment adviser fee $ 161,108 $ 242,699 $ 65,039 Distribution and service fees Class A 80,086 110,184 45,402 Class B 12,522 22,615  Class C 40,750 36,947 17,013 Trustees fees and expenses 1,603 2,238 1,007 Custodian fee 29,336 38,166 18,369 Transfer and dividend disbursing agent fees 14,284 23,690 13,237 Legal and accounting services 23,174 28,118 23,270 Printing and postage 3,613 5,249 3,873 Registration fees 4,517 2,572 3,151 Interest expense and fees 8,890 35,531 5,127 Miscellaneous 11,478 10,772 8,149 Total expenses $ 391,361 $ 558,781 $ 203,637 Deduct  Reduction of custodian fee $ 477 $ 1,042 $ 249 Total expense reductions $ 477 $ 1,042 $ 249 Net expenses $ 390,884 $ 557,739 $ 203,388 Net investment income $ 1,960,769 $ 2,693,551 $ 1,063,335 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 636,317 $ 22,141 $ 198,312 Financial futures contracts (69,743) (256,004) (290,658) Swap contracts (19,252) (79,888) (35,950) Net realized gain (loss) $ 547,322 $ (313,751) $ (128,296) Change in unrealized appreciation (depreciation)  Investments $ (6,086,801) $ (7,096,100) $ (3,351,297) Financial futures contracts 358,760 300,542 402,848 Swap contracts 157,878 240,076 108,034 Net change in unrealized appreciation (depreciation) Net realized and unrealized loss Net decrease in net assets from operations 40 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Operations (Unaudited)  continued Six Months Ended January 31, 2011 Investment Income Minnesota Fund New Jersey Fund Pennsylvania Fund Interest $ 2,562,851 $ 7,107,792 $ 8,644,920 Total investment income $ 2,562,851 $ 7,107,792 $ 8,644,920 Expenses Investment adviser fee $ 193,184 $ 523,677 $ 646,028 Distribution and service fees Class A 89,830 204,521 202,413 Class B 16,829  74,599 Class C 71,489 147,009 211,071 Trustees fees and expenses 1,900 3,860 4,649 Custodian fee 34,733 65,491 76,500 Transfer and dividend disbursing agent fees 20,885 57,413 79,794 Legal and accounting services 23,080 38,513 40,402 Printing and postage 4,703 9,822 13,510 Registration fees 3,971 2,859 3,064 Interest expense and fees  170,517 163,714 Miscellaneous 11,847 14,592 28,859 Total expenses $ 472,451 $ 1,238,274 $ 1,544,603 Deduct  Reduction of custodian fee $ 1,660 $ 689 $ 1,076 Total expense reductions $ 1,660 $ 689 $ 1,076 Net expenses $ 470,791 $ 1,237,585 $ 1,543,527 Net investment income $ 2,092,060 $ 5,870,207 $ 7,101,393 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 248,674 $ 402,576 $ 441,500 Financial futures contracts (78,890) (1,792,039) (4,021,923) Swap contracts (8,251) 281,435 (219,903) Net realized gain (loss) $ 161,533 $ (1,108,028) $ (3,800,326) Change in unrealized appreciation (depreciation)  Investments $ (6,947,517) $ (22,344,717) $ (25,090,305) Financial futures contracts 421,653 2,968,304 7,420,244 Swap contracts 67,662 722,409 869,459 Net change in unrealized appreciation (depreciation) Net realized and unrealized loss Net decrease in net assets from operations 41 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Changes in Net Assets (Unaudited) Six Months Ended January 31, 2011 Increase (Decrease) in Net Assets Arizona Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 1,960,769 $ 2,693,551 $ 1,063,335 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts 547,322 (313,751) (128,296) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (5,570,163) (6,555,482) (2,840,415) Net decrease in net assets from operations $ (3,062,072) $ (4,175,682) $ (1,905,376) Distributions to shareholders  From net investment income Class A $ (1,774,954) $ (2,309,400) $ (991,327) Class B (48,063) (81,465)  Class C (158,233) (133,513) (64,850) Class I (23) (141,538) (22) Total distributions to shareholders $ (1,981,273) $ (2,665,916) $ (1,056,199) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 2,073,847 $ 5,252,228 $ 715,264 Class B 17,524 23,471  Class C 493,706 1,414,977 62,780 Class I 1,000 1,170,778 1,000 Net asset value of shares issued to shareholders in payment of distributions declared Class A 985,944 1,599,715 595,220 Class B 30,976 51,395  Class C 111,217 85,009 45,024 Class I  55,072  Cost of shares redeemed Class A (13,123,883) (12,725,473) (3,698,465) Class B (469,029) (335,362)  Class C (1,295,254) (2,296,423) (630,209) Class I  (1,401,839)  Net asset value of shares exchanged Class A 564,804 1,471,697  Class B (564,804) (1,471,697)  Net decrease in net assets from Fund share transactions $ (7,106,452) $ (2,909,386) Net decrease in net assets $ (13,948,050) $ (5,870,961) Net Assets At beginning of period $ 94,971,364 $ 130,941,428 $ 50,133,388 At end of period $ 78,754,067 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ (86,848) $ (114,778) $ 81,277 42 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Changes in Net Assets (Unaudited)  continued Six Months Ended January 31, 2011 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 2,092,060 $ 5,870,207 $ 7,101,393 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts 161,533 (1,108,028) (3,800,326) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (6,458,202) (18,654,004) (16,800,602) Net decrease in net assets from operations $ (4,204,609) $ (13,891,825) $ (13,499,535) Distributions to shareholders  From net investment income Class A $ (1,779,102) $ (4,982,162) $ (4,919,394) Class B (56,600)  (321,566) Class C (241,152) (637,514) (912,426) Class I (20) (223,791) (858,875) Total distributions to shareholders $ (2,076,874) $ (5,843,467) $ (7,012,261) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 9,063,381 $ 7,906,215 $ 6,855,289 Class B 42,976  284,138 Class C 1,343,967 2,038,730 2,720,990 Class I 1,000 2,286,115 1,262,756 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,348,899 3,187,450 3,434,105 Class B 39,471  198,013 Class C 159,212 372,562 655,547 Class I  50,929 82,831 Cost of shares redeemed Class A (11,723,072) (28,575,952) (29,878,786) Class B (267,189)  (1,540,202) Class C (3,861,959) (5,091,602) (9,214,161) Class I  (2,364,154) (5,104,451) Net asset value of shares exchanged Class A 859,879  2,303,536 Class B (859,879)  (2,303,536) Net decrease in net assets from Fund share transactions $ (3,853,314) $ (20,189,707) $ (30,243,931) Net decrease in net assets $ (39,924,999) $ (50,755,727) Net Assets At beginning of period $108,365,040 $ 254,097,201 $ 308,799,341 At end of period $ 98,230,243 Accumulated undistributed net investment income included in net assets At end of period $ 60,015 $ 1,264,819 $ 156,935 43 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Changes in Net Assets  continued Year Ended July 31, 2010 Increase (Decrease) in Net Assets Arizona Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 4,089,127 $ 5,346,659 $ 2,298,670 Net realized loss from investment transactions, financial futures contracts and swap contracts (1,601,783) (597,043) (761,279) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 6,056,344 6,470,223 3,724,327 Net increase in net assets from operations $ 8,543,688 $ 11,219,839 $ 5,261,718 Distributions to shareholders  From net investment income Class A $ (3,508,419) $ (4,704,175) $ (2,135,144) Class B (139,229) (252,090)  Class C (308,214) (241,457) (144,322) Class I  (204,736)  Total distributions to shareholders $ (3,955,862) $ (5,402,458) $ (2,279,466) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 7,225,203 $ 10,645,628 $ 2,338,264 Class B 234,789 359,728  Class C 1,166,745 3,063,972 1,048,798 Class I  4,498,053  Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,940,703 3,272,704 1,297,719 Class B 79,025 162,673  Class C 220,788 140,957 94,403 Class I  89,413  Cost of shares redeemed Class A (13,733,801) (18,603,191) (7,800,913) Class B (844,098) (741,077)  Class C (1,590,164) (1,462,259) (1,225,673) Class I  (164,257)  Net asset value of shares exchanged Class A 1,359,067 2,918,293  Class B (1,359,067) (2,918,293)  Net increase (decrease) in net assets from Fund share transactions $ (5,300,810) $ 1,262,344 $ (4,247,402) Net increase (decrease) in net assets $ (712,984) $ 7,079,725 $ (1,265,150) Net Assets At beginning of year $ 95,684,348 $ 123,861,703 $ 51,398,538 At end of year $ 94,971,364 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (66,344) $ (142,413) $ 74,141 44 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Changes in Net Assets  continued Year Ended July 31, 2010 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 4,001,606 $ 12,601,882 $ 14,480,800 Net realized loss from investment transactions, financial futures contracts and swap contracts (819,164) (3,609,745) (9,313,883) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 4,702,838 21,458,887 22,666,513 Net increase in net assets from operations $ 7,885,280 $ 30,451,024 $ 27,833,430 Distributions to shareholders  From net investment income Class A $ (3,230,898) $ (10,700,115) $ (9,946,020) Class B (149,931)  (772,031) Class C (446,690) (1,254,265) (1,700,397) Class I  (289,809) (1,446,463) Total distributions to shareholders $ (3,827,519) $ (12,244,189) $ (13,864,911) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 18,812,426 $ 14,961,289 $ 22,063,023 Class B 311,703  1,561,936 Class C 5,001,195 7,982,121 11,527,067 Class I  7,346,089 14,161,132 Net asset value of shares issued to shareholders in payment of distributions declared Class A 2,337,725 6,920,242 6,529,474 Class B 97,085  449,264 Class C 246,168 787,649 1,212,114 Class I  29,439 48,497 Cost of shares redeemed Class A (10,965,572) (39,055,562) (45,886,152) Class B (617,116)  (2,982,206) Class C (2,576,603) (5,478,539) (6,874,145) Class I  (980,625) (2,505,064) Net asset value of shares exchanged Class A 1,193,028  4,866,346 Class B (1,193,028)  (4,866,346) Net increase (decrease) in net assets from Fund share transactions $ 12,647,011 $ (7,487,897) $ (695,060) Net increase in net assets $ 16,704,772 $ 10,718,938 $ 13,273,459 Net Assets At beginning of year $ 91,660,268 $ 243,378,263 $ 295,525,882 At end of year Accumulated undistributed net investment income included in net assets At end of year $ 44,829 $ 1,238,078 $ 67,803 45 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Statements of Cash Flows (Unaudited) Six Months Ended January 31, 2011 Cash Flows From Operating Activities New Jersey Fund Pennsylvania Fund Net decrease in net assets from operations $ (13,891,825) $ (13,499,535) Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Investments purchased (1,107,491) (8,762,128) Investments sold 26,233,609 33,773,790 Net amortization/accretion of premium (discount) (1,372,409) (1,112,815) Decrease in interest receivable 174,395 101,286 Decrease in receivable for investments sold 2,501,716 220,376 Increase in receivable for variation margin on open financial futures contracts (198,438) (528,125) Increase in receivable for open swap contracts (336,824) (305,235) Decrease in payable for investments purchased (2,938,074)  Decrease in payable for when-issued securities  (3,066,270) Decrease in payable for variation margin on open financial futures contracts (440,625) (1,198,438) Decrease in payable for open swap contracts (385,585) (564,224) Decrease in payable to affiliate for investment adviser fee (12,789) (13,178) Decrease in payable to affiliate for distribution and service fees (9,217) (14,668) Increase in interest expense and fees payable 29,046 8,398 Decrease in accrued expenses (30,280) (18,154) Net change in unrealized (appreciation) depreciation from investments 22,344,717 25,090,305 Net realized gain from investments (402,576) (441,500) Net cash provided by operating activities $ 30,157,350 $ 29,669,885 Cash Flows From Financing Activities Proceeds from Fund shares sold $ 12,322,790 $ 11,147,350 Fund shares redeemed (35,917,835) (45,632,155) Distributions paid, net of reinvestments (2,246,375) (2,707,955) Repayment of secured borrowings (4,000,000)  Increase in demand note payable  4,200,000 Net cash used in financing activities Net increase (decrease) in cash $ 315,930 $ (3,322,875) Cash at beginning of period $ 1,142,182 $ 3,323,573 Cash at end of period $ 1,458,112 $ 698 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Reinvestment of dividends and distributions $ 3,610,941 $ 4,370,496 Cash paid for interest and fees 141,471 155,316 46 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights Arizona Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.400 $ 8.960 $ 9.220 $ 9.750 $ 9.730 $ 9.780 Income (Loss) From Operations Net investment income $ 0.206 $ 0.400 $ 0.409 $ 0.417 $ 0.433 $ 0.438 Net realized and unrealized gain (loss) (0.527) 0.427 (0.266) (0.535) 0.013 (0.055) Total income (loss) from operations $ (0.321) $ 0.827 $ 0.143 $ (0.118) $ 0.446 $ 0.383 Less Distributions From net investment income $ (0.209) $ (0.387) $ (0.403) $ (0.412) $ (0.426) $ (0.433) Total distributions $ (0.209) $ (0.387) $ (0.403) $ (0.412) $ (0.426) $ (0.433) Net asset value  End of period $ 8.870 $ 9.400 $ 8.960 $ 9.220 $ 9.750 $ 9.730 Total Return (3.49)% 9.35% 1.85% (1.23)% 4.62% 4.00% Ratios/Supplemental Data Net assets, end of period (000s omitted) $69,197 $83,120 $82,365 $92,266 $91,301 $72,090 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.75% 0.75% 0.80% 0.76% 0.76% 0.77% Interest and fee expense 0.02% 0.01% 0.06% 0.14% 0.22% 0.27% Total expenses before custodian fee reduction 0.77% 0.76% 0.86% 0.90% 0.98% 1.04% Expenses after custodian fee reduction excluding interest and fees 0.75% 0.75% 0.79% 0.73% 0.71% 0.74% Net investment income 4.39% 4.30% 4.75% 4.37% 4.40% 4.50% Portfolio Turnover 1% 5% 18% 21% 17% 17% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 47 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Arizona Fund  Class B Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $10.440 $ 9.960 $10.250 $10.840 $10.810 $10.870 Income (Loss) From Operations Net investment income $ 0.189 $ 0.367 $ 0.383 $ 0.385 $ 0.404 $ 0.409 Net realized and unrealized gain (loss) (0.576) 0.468 (0.299) (0.597) 0.017 (0.070) Total income (loss) from operations $ (0.387) $ 0.835 $ 0.084 $ (0.212) $ 0.421 $ 0.339 Less Distributions From net investment income $ (0.193) $ (0.355) $ (0.374) $ (0.378) $ (0.391) $ (0.399) Total distributions $ (0.193) $ (0.355) $ (0.374) $ (0.378) $ (0.391) $ (0.399) Net asset value  End of period $ 9.860 $ 9.960 Total Return (3.77)% 8.47% 1.06% (1.99)% 3.92% 3.18% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,966 $ 3,086 $ 4,759 $ 7,416 $ 8,834 $12,958 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.50% 1.55% 1.51% 1.51% 1.52% Interest and fee expense 0.02% 0.01% 0.06% 0.14% 0.22% 0.27% Total expenses before custodian fee reduction 1.52% 1.51% 1.61% 1.65% 1.73% 1.79% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.50% 1.54% 1.48% 1.46% 1.49% Net investment income 3.61% 3.55% 4.01% 3.63% 3.69% 3.78% Portfolio Turnover 1% 5% 18% 21% 17% 17% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 48 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Arizona Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $10.450 $ 9.970 $10.260 $10.840 $10.820 $10.760 Income (Loss) From Operations Net investment income $ 0.190 $ 0.367 $ 0.382 $ 0.382 $ 0.388 $ 0.241 Net realized and unrealized gain (loss) (0.577) 0.468 (0.298) (0.584) 0.023 0.063 Total income (loss) from operations $ (0.387) $ 0.835 $ 0.084 $ (0.202) $ 0.411 $ 0.304 Less Distributions From net investment income $ (0.193) $ (0.355) $ (0.374) $ (0.378) $ (0.391) $ (0.244) Total distributions $ (0.193) $ (0.355) $ (0.374) $ (0.378) $ (0.391) $ (0.244) Net asset value  End of period $ 9.870 $ 9.970 Total Return (3.77)% 8.46% 1.06% (1.89)% 3.82% 2.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,589 $ 8,765 $ 8,561 $ 8,481 $ 6,835 $ 994 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.50% 1.55% 1.51% 1.51% 1.52% Interest and fee expense 0.02% 0.01% 0.06% 0.14% 0.22% 0.27% Total expenses before custodian fee reduction 1.52% 1.51% 1.61% 1.65% 1.73% 1.79% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.50% 1.54% 1.48% 1.46% 1.49% Net investment income 3.65% 3.54% 3.98% 3.61% 3.55% 3.55% Portfolio Turnover 1% 5% 18% 21% 17% 17% For the period from the start of business, December 16, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. 49 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Arizona Fund  Class I Period Ended January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.400 Income (Loss) From Operations Net investment income $ 0.215 Net realized and unrealized loss (0.530) Total loss from operations Less Distributions From net investment income $(0.215) Total distributions Net asset value  End of period $ 8.870 Total Return (3.42)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.56% Interest and fee expense 0.02% Total expenses 0.58% Net investment income 4.68% Portfolio Turnover 1% For the period from the commencement of operations on August 3, 2010, to January 31, 2011. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the six months ended January 31, 2011. 50 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Connecticut Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 10.200 $ 9.750 $ 9.990 $ 10.530 $ 10.530 $ 10.660 Income (Loss) From Operations Net investment income $ 0.216 $ 0.425 $ 0.446 $ 0.446 $ 0.437 $ 0.442 Net realized and unrealized gain (loss) (0.532) 0.455 (0.241) (0.548) 0.000 (0.134) Total income (loss) from operations $ (0.316) $ 0.880 $ 0.205 $ (0.102) $ 0.437 $ 0.308 Less Distributions From net investment income $ (0.214) $ (0.430) $ (0.445) $ (0.438) $ (0.437) $ (0.438) Total distributions $ (0.214) $ (0.430) $ (0.445) $ (0.438) $ (0.437) $ (0.438) Net asset value  End of period $ 9.670 $ 10.200 $ 9.750 $ 9.990 $ 10.530 $ 10.530 Total Return (3.17)% 9.14% 2.31% (1.01)% 4.17% 2.95% Ratios/Supplemental Data Net assets, end of period (000s omitted) $100,687 $110,955 $107,689 $103,906 $115,076 $104,089 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.74% 0.76% 0.80% 0.77% 0.78% 0.77% Interest and fee expense 0.06% 0.05% 0.15% 0.35% 0.27% 0.17% Total expenses before custodian fee reduction 0.80% 0.81% 0.95% 1.12% 1.05% 0.94% Expenses after custodian fee reduction excluding interest and fees 0.74% 0.76% 0.79% 0.76% 0.76% 0.76% Net investment income 4.24% 4.20% 4.72% 4.31% 4.10% 4.19% Portfolio Turnover 1% 10% 20% 23% 16% 26% Computed using average shares outstanding. Amount is less than $0.0005. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 51 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Connecticut Fund  Class B Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $10.160 $ 9.700 $ 9.940 $10.480 $10.480 $10.610 Income (Loss) From Operations Net investment income $ 0.177 $ 0.348 $ 0.375 $ 0.367 $ 0.356 $ 0.362 Net realized and unrealized gain (loss) (0.542) 0.465 (0.244) (0.552) (0.001) (0.136) Total income (loss) from operations $ (0.365) $ 0.813 $ 0.131 $ (0.185) $ 0.355 $ 0.226 Less Distributions From net investment income $ (0.175) $ (0.353) $(0.371) $ (0.355) $ (0.355) $ (0.356) Total distributions $ (0.175) $ (0.353) $ (0.355) $ (0.355) $ (0.356) Net asset value  End of period $ 9.620 $ 9.700 $ 9.940 Total Return (3.65)% 8.46% 1.53% (1.80)% 3.39% 2.17% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,664 $ 5,619 $ 8,387 $12,622 $18,238 $24,179 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.51% 1.55% 1.52% 1.53% 1.52% Interest and fee expense 0.06% 0.05% 0.15% 0.35% 0.27% 0.17% Total expenses before custodian fee reduction 1.56% 1.56% 1.70% 1.87% 1.80% 1.69% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.51% 1.54% 1.51% 1.51% 1.51% Net investment income 3.47% 3.46% 3.99% 3.56% 3.35% 3.44% Portfolio Turnover 1% 10% 20% 23% 16% 26% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 52 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Connecticut Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $10.170 $ 9.710 $ 9.950 $10.480 $10.480 $10.550 Income (Loss) From Operations Net investment income $ 0.177 $ 0.347 $ 0.372 $ 0.366 $ 0.355 $ 0.152 Net realized and unrealized gain (loss) (0.542) 0.466 (0.240) (0.541) 0.000 (0.054) Total income (loss) from operations $ (0.365) $ 0.813 $ 0.132 $ (0.175) $ 0.355 $ 0.098 Less Distributions From net investment income $ (0.175) $ (0.353) $(0.372) $ (0.355) $ (0.355) $ (0.168) Total distributions $ (0.175) $ (0.353) $ (0.355) $ (0.355) $ (0.168) Net asset value  End of period $ 9.630 $ 9.710 $ 9.950 Total Return (3.65)% 8.46% 1.53% (1.71)% 3.39% 0.90% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,456 $ 7,684 $ 5,664 $ 3,827 $ 3,433 $ 207 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.51% 1.55% 1.52% 1.53% 1.53% Interest and fee expense 0.06% 0.05% 0.15% 0.35% 0.27% 0.17% Total expenses before custodian fee reduction 1.56% 1.56% 1.70% 1.87% 1.80% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.51% 1.54% 1.51% 1.51% 1.51% Net investment income 3.48% 3.44% 3.96% 3.55% 3.35% 3.07% Portfolio Turnover 1% 10% 20% 23% 16% 26% For the period from the start of business, February 9, 2006, to July 31, 2006. Computed using average shares outstanding. Amount is less than $0.0005. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. 53 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Connecticut Fund  Class I Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2008 Net asset value  Beginning of period $10.210 $ 9.750 $ 9.990 $ 9.780 Income (Loss) From Operations Net investment income $ 0.227 $ 0.446 $ 0.461 $ 0.196 Net realized and unrealized gain (loss) (0.543) 0.464 (0.237) 0.203 Total income (loss) from operations $ (0.316) $ 0.910 $ 0.224 $ 0.399 Less Distributions From net investment income $ (0.224) $ (0.450) $(0.464) $(0.189) Total distributions $ (0.224) $ (0.450) Net asset value  End of period $ 9.670 $ 9.750 $ 9.990 Total Return (3.17)% 9.46% 2.52% 4.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,187 $ 6,684 $ 2,122 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.54% 0.56% 0.60% 0.58% Interest and fee expense 0.06% 0.05% 0.15% 0.35% Total expenses before custodian fee reduction 0.60% 0.61% 0.75% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.54% 0.56% 0.59% 0.56% Net investment income 4.45% 4.40% 4.87% 4.66% Portfolio Turnover 1% 10% 20% 23% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2008. 54 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Michigan Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 8.910 $ 8.410 $ 8.950 $ 9.480 $ 9.510 $ 9.630 Income (Loss) From Operations Net investment income $ 0.196 $ 0.397 $ 0.402 $ 0.407 $ 0.401 $ 0.419 Net realized and unrealized gain (loss) (0.542) 0.496 (0.538) (0.489) (0.028) (0.131) Total income (loss) from operations $ (0.346) $ 0.893 $ (0.136) $ (0.082) $ 0.373 $ 0.288 Less Distributions From net investment income $ (0.194) $ (0.393) $ (0.404) $ (0.403) $ (0.403) $ (0.408) From net realized gain    (0.045)   Total distributions $ (0.194) $ (0.393) $ (0.404) $ (0.448) $ (0.403) $ (0.408) Net asset value  End of period $ 8.370 $ 8.910 $ 8.410 $ 8.950 $ 9.480 $ 9.510 Total Return (3.97)% 10.75% (1.29)% (0.88)% 3.92% 3.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $41,365 $46,492 $47,885 $58,620 $64,786 $53,595 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.76% 0.75% 0.80% 0.77% 0.78% 0.79% Interest and fee expense 0.02% 0.01% 0.16% 0.14% 0.24% 0.24% Total expenses before custodian fee reduction 0.78% 0.76% 0.96% 0.91% 1.02% 1.03% Expenses after custodian fee reduction excluding interest and fees 0.76% 0.75% 0.80% 0.75% 0.75% 0.78% Net investment income 4.40% 4.49% 4.89% 4.40% 4.16% 4.39% Portfolio Turnover 4% 6% 15% 24% 15% 32% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 55 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Michigan Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $ 8.920 $ 8.420 $ 8.960 $ 9.480 $ 9.510 $ 9.480 Income (Loss) From Operations Net investment income $ 0.163 $ 0.330 $ 0.341 $ 0.337 $ 0.326 $ 0.080 Net realized and unrealized gain (loss) (0.542) 0.498 (0.540) (0.481) (0.025) 0.033 Total income (loss) from operations $ 0.828 $ 0.301 $ 0.113 Less Distributions From net investment income $(0.161) $(0.328) $(0.341) $(0.331) $(0.331) $(0.083) From net realized gain    (0.045)   Total distributions Net asset value  End of period $ 8.380 $ 8.920 $ 8.420 $ 8.960 $ 9.480 $ 9.510 Total Return (4.32)% 9.93% (2.04)% (1.54)% 3.16% 1.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,896 $ 3,641 $ 3,513 $ 4,049 $ 3,028 $ 141 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.50% 1.55% 1.52% 1.53% 1.54% Interest and fee expense 0.02% 0.01% 0.16% 0.14% 0.24% 0.24% Total expenses before custodian fee reduction 1.53% 1.51% 1.71% 1.66% 1.77% 1.78% Expenses after custodian fee reduction excluding interest and fees 1.51% 1.50% 1.55% 1.50% 1.50% 1.53% Net investment income 3.65% 3.74% 4.14% 3.65% 3.39% 3.39% Portfolio Turnover 4% 6% 15% 24% 15% 32% For the period from the start of business, May 2, 2006, to July 31, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. 56 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Michigan Fund  Class I Period Ended January 31, 2011 Net asset value  Beginning of period $ 8.920 Income (Loss) From Operations Net investment income $ 0.200 Net realized and unrealized loss (0.550) Total loss from operations Less Distributions From net investment income $(0.200) Total distributions Net asset value  End of period $ 8.370 Total Return (4.01)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.56% Interest and fee expense 0.02% Total expenses 0.58% Net investment income 4.57% Portfolio Turnover 4% For the period from the commencement of operations on August 3, 2010, to January 31, 2011. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the six months ended January 31, 2011. 57 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Minnesota Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.280 $ 8.900 $ 8.930 $ 9.280 $ 9.280 $ 9.320 Income (Loss) From Operations Net investment income $ 0.185 $ 0.375 $ 0.374 $ 0.382 $ 0.403 $ 0.424 Net realized and unrealized gain (loss) (0.532) 0.364 (0.028) (0.336) 0.007 (0.052) Total income (loss) from operations $ (0.347) $ 0.739 $ 0.346 $ 0.046 $ 0.410 $ 0.372 Less Distributions From net investment income $ (0.183) $ (0.359) $ (0.376) $ (0.396) $ (0.410) $ (0.412) Total distributions $ (0.183) $ (0.359) $ (0.376) $ (0.396) $ (0.410) $ (0.412) Net asset value  End of period $ 8.750 $ 9.280 $ 8.900 $ 8.930 $ 9.280 $ 9.280 Total Return (3.81)% 8.40% 4.15% 0.51% 4.45% 4.08% Ratios/Supplemental Data Net assets, end of period (000s omitted) $83,355 $89,036 $74,358 $69,234 $57,574 $34,677 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.74% 0.73% 0.79% 0.75% 0.78% 0.77% Interest and fee expense    0.10% 0.20% 0.22% Total expenses before custodian fee reduction 0.74% 0.73% 0.79% 0.85% 0.98% 0.99% Expenses after custodian fee reduction excluding interest and fees 0.74% 0.73% 0.79% 0.70% 0.72% 0.74% Net investment income 3.99% 4.08% 4.38% 4.17% 4.30% 4.57% Portfolio Turnover 6% 3% 23% 18% 4% 14% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 58 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Minnesota Fund  Class B Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.990 $ 9.580 $ 9.600 $ 9.990 $ 9.990 $10.020 Income (Loss) From Operations Net investment income $ 0.161 $ 0.330 $ 0.334 $ 0.338 $ 0.363 $ 0.383 Net realized and unrealized gain (loss) (0.571) 0.393 (0.020) (0.376) 0.003 (0.045) Total income (loss) from operations $ 0.723 $ 0.314 $ 0.366 $ 0.338 Less Distributions From net investment income $(0.160) $(0.313) $(0.334) $(0.352) $(0.366) $ (0.368) Total distributions $ (0.368) Net asset value  End of period $ 9.420 $ 9.990 $ 9.580 $ 9.600 $ 9.990 $ 9.990 Total Return (4.17)% 7.62% 3.49% (0.39)% 3.68% 3.44% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,805 $ 4,038 $ 5,225 $ 6,962 $ 7,827 $ 9,941 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.49% 1.54% 1.50% 1.53% 1.52% Interest and fee expense    0.10% 0.20% 0.22% Total expenses before custodian fee reduction 1.50% 1.49% 1.54% 1.60% 1.73% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.49% 1.54% 1.45% 1.47% 1.49% Net investment income 3.23% 3.33% 3.64% 3.43% 3.60% 3.84% Portfolio Turnover 6% 3% 23% 18% 4% 14% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 59 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Minnesota Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $ 9.980 $ 9.570 $ 9.620 $ 9.990 $ 9.990 $ 9.940 Income (Loss) From Operations Net investment income $ 0.161 $ 0.329 $ 0.333 $ 0.335 $ 0.357 $ 0.231 Net realized and unrealized gain (loss) (0.571) 0.394 (0.049) (0.353) 0.009 0.041 Total income (loss) from operations $ (0.410) $ 0.723 $ 0.284 $ 0.366 $ 0.272 Less Distributions From net investment income $ (0.160) $ (0.313) $ (0.334) $(0.352) $(0.366) $(0.222) Total distributions $ (0.160) $ (0.313) $ (0.334) Net asset value  End of period $ 9.410 $ 9.980 $ 9.570 $ 9.620 $ 9.990 $ 9.990 Total Return (4.17)% 7.63% 3.17% (0.19)% 3.68% 2.77% Ratios/Supplemental Data Net assets, end of period (000s omitted) $12,069 $15,291 $12,078 $ 8,569 $ 4,115 $ 986 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.48% 1.55% 1.50% 1.53% 1.52% Interest and fee expense    0.10% 0.20% 0.22% Total expenses before custodian fee reduction 1.50% 1.48% 1.55% 1.60% 1.73% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.48% 1.54% 1.45% 1.47% 1.49% Net investment income 3.24% 3.32% 3.61% 3.41% 3.54% 3.78% Portfolio Turnover 6% 3% 23% 18% 4% 14% For the period from the start of business, December 21, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. 60 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Minnesota Fund  Class I Period Ended January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.290 Income (Loss) From Operations Net investment income $ 0.190 Net realized and unrealized loss (0.540) Total loss from operations Less Distributions From net investment income $(0.190) Total distributions Net asset value  End of period $ 8.750 Total Return (3.84)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1 Ratios (as a percentage of average daily net assets): Total expenses 0.54% Net investment income 4.17% Portfolio Turnover 6% For the period from the commencement of operations on August 3, 2010, to January 31, 2011. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. For the six months ended January 31, 2011. 61 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued New Jersey Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.220 $ 8.580 $ 9.500 $ 10.500 $ 10.420 $ 10.470 Income (Loss) From Operations Net investment income $ 0.224 $ 0.454 $ 0.457 $ 0.456 $ 0.481 $ 0.462 Net realized and unrealized gain (loss) (0.751) 0.627 (0.929) (0.977) 0.058 (0.055) Total income (loss) from operations $ (0.527) $ 1.081 $ (0.472) $ (0.521) $ 0.539 $ 0.407 Less Distributions From net investment income $ (0.223) $ (0.441) $ (0.448) $ (0.462) $ (0.459) $ (0.457) From net realized gain    (0.017)   Total distributions $ (0.223) $ (0.441) $ (0.448) $ (0.479) $ (0.459) $ (0.457) Net asset value  End of period $ 8.470 $ 9.220 $ 8.580 $ 9.500 $ 10.500 $ 10.420 Total Return (5.84)% 12.76% (4.66)% (5.04)% 5.18% 4.00% Ratios/Supplemental Data Net assets, end of period (000s omitted) $180,284 $214,220 $215,406 $261,792 $264,281 $189,294 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.79% 0.79% 0.85% 0.81% 0.79% 0.80% Interest and fee expense 0.14% 0.11% 0.18% 0.26% 0.42% 0.39% Total expenses before custodian fee reduction 0.93% 0.90% 1.03% 1.07% 1.21% 1.19% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.79% 0.85% 0.80% 0.76% 0.78% Net investment income 4.90% 4.98% 5.48% 4.57% 4.51% 4.45% Portfolio Turnover 0% 13% 35% 47% 37% 27% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Amount is less than 0.5%. 62 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued New Jersey Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $ 9.620 $ 8.960 $ 9.920 $10.950 $10.870 $10.740 Income (Loss) From Operations Net investment income $ 0.198 $ 0.402 $ 0.411 $ 0.394 $ 0.402 $ 0.233 Net realized and unrealized gain (loss) (0.781) 0.652 (0.972) (1.008) 0.075 0.148 Total income (loss) from operations $ (0.583) $ 1.054 $ (0.561) $ (0.614) $ 0.477 $ 0.381 Less Distributions From net investment income $ (0.197) $ (0.394) $ (0.399) $ (0.399) $ (0.397) $ (0.251) From net realized gain    (0.017)   Total distributions $ (0.197) $ (0.394) $ (0.399) $ (0.416) $ (0.397) $ (0.251) Net asset value  End of period $ 8.840 $ 9.620 $ 8.960 $ 9.920 Total Return (6.17)% 11.89% (5.40)% (5.68)% 4.38% 3.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $26,270 $31,491 $26,165 $28,204 $22,479 $ 3,659 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.53% 1.59% 1.56% 1.54% 1.55% Interest and fee expense 0.14% 0.11% 0.18% 0.26% 0.42% 0.39% Total expenses before custodian fee reduction 1.68% 1.64% 1.77% 1.82% 1.96% 1.94% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.53% 1.59% 1.55% 1.51% 1.53% Net investment income 4.15% 4.21% 4.73% 3.79% 3.61% 3.45% Portfolio Turnover 0% 13% 35% 47% 37% 27% For the period from the start of business, December 14, 2005, to July 31, 2006. Computed using average shares outstanding. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Amount is less than 0.5%. For the year ended July 31, 2006. 63 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued New Jersey Fund  Class I Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2008 Net asset value  Beginning of period $ 9.220 $ 8.580 $ 9.510 $ 9.180 Income (Loss) From Operations Net investment income $ 0.234 $ 0.473 $ 0.468 $ 0.190 Net realized and unrealized gain (loss) (0.752) 0.625 (0.933) 0.337 Total income (loss) from operations $ 1.098 $ 0.527 Less Distributions From net investment income $(0.232) $(0.458) $(0.465) $(0.197) Total distributions Net asset value  End of period $ 8.470 $ 9.220 $ 8.580 $ 9.510 Total Return (5.75)% 12.96% (4.56)% 5.73% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,618 $ 8,386 $ 1,808 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.59% 0.58% 0.65% 0.61% Interest and fee expense 0.14% 0.11% 0.18% 0.26% Total expenses before custodian fee reduction 0.73% 0.69% 0.83% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.59% 0.58% 0.65% 0.60% Net investment income 5.11% 5.16% 5.74% 4.76% Portfolio Turnover 0% 13% 35% 47% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Amount is less than 0.5%. For the year ended July 31, 2008. 64 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Pennsylvania Fund  Class A Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.060 $ 8.650 $ 9.190 $ 9.970 $ 9.930 $ 9.920 Income (Loss) From Operations Net investment income $ 0.222 $ 0.431 $ 0.427 $ 0.440 $ 0.434 $ 0.458 Net realized and unrealized gain (loss) (0.633) 0.391 (0.539) (0.785) 0.042 0.010 Total income (loss) from operations $ (0.411) $ 0.822 $ (0.112) $ (0.345) $ 0.476 $ 0.468 Less Distributions From net investment income $ (0.219) $ (0.412) $ (0.428) $ (0.435) $ (0.436) $ (0.458) Total distributions $ (0.219) $ (0.412) $ (0.428) $ (0.435) $ (0.436) $ (0.458) Net asset value  End of period $ 8.430 $ 9.060 $ 8.650 $ 9.190 $ 9.970 $ 9.930 Total Return (4.63)% 9.60% (0.87)% (3.52)% 4.81% 4.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $178,717 $210,024 $212,358 $229,953 $238,254 $187,902 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.79% 0.82% 0.81% 0.80% 0.82% Interest and fee expense 0.11% 0.09% 0.29% 0.42% 0.54% 0.38% Total expenses before custodian fee reduction 0.91% 0.88% 1.11% 1.23% 1.34% 1.20% Expenses after custodian fee reduction excluding interest and fees 0.80% 0.79% 0.82% 0.79% 0.77% 0.80% Net investment income 4.93% 4.74% 5.15% 4.58% 4.29% 4.63% Portfolio Turnover 3% 10% 27% 24% 27% 31% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 65 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Pennsylvania Fund  Class B Six Months Ended Year Ended July 31, January 31, 2011 (Unaudited) Net asset value  Beginning of period $ 9.380 $ 8.960 $ 9.500 $10.310 $10.270 $10.260 Income (Loss) From Operations Net investment income $ 0.194 $ 0.375 $ 0.379 $ 0.381 $ 0.372 $ 0.398 Net realized and unrealized gain (loss) (0.662) 0.404 (0.544) (0.818) 0.040 0.009 Total income (loss) from operations $ (0.468) $ 0.779 $ (0.165) $ (0.437) $ 0.412 $ 0.407 Less Distributions From net investment income $ (0.192) $ (0.359) $ (0.375) $ (0.373) $ (0.372) $ (0.397) Total distributions $ (0.192) $ (0.359) $ (0.375) $ (0.373) $ (0.372) $ (0.397) Net asset value  End of period $ 8.720 $ 9.380 $ 8.960 $ 9.500 Total Return (5.08)% 8.75% (1.45)% (4.30)% 4.02% 4.05% Ratios/Supplemental Data Net assets, end of period (000s omitted) $12,914 $17,328 $22,120 $28,571 $36,425 $42,291 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.55% 1.57% 1.56% 1.55% 1.57% Interest and fee expense 0.11% 0.09% 0.29% 0.42% 0.54% 0.38% Total expenses before custodian fee reduction 1.66% 1.64% 1.86% 1.98% 2.09% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.55% 1.55% 1.57% 1.54% 1.52% 1.55% Net investment income 4.16% 3.99% 4.41% 3.83% 3.56% 3.89% Portfolio Turnover 3% 10% 27% 24% 27% 31% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). 66 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Pennsylvania Fund  Class C Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2006 Net asset value  Beginning of period $ 9.380 $ 8.960 $ 9.510 $10.320 $10.280 $10.250 Income (Loss) From Operations Net investment income $ 0.195 $ 0.375 $ 0.377 $ 0.380 $ 0.368 $ 0.203 Net realized and unrealized gain (loss) (0.653) 0.404 (0.551) (0.816) 0.045 0.044 Total income (loss) from operations $ (0.458) $ 0.779 $ (0.174) $ (0.436) $ 0.413 $ 0.247 Less Distributions From net investment income $ (0.192) $ (0.359) $ (0.376) $ (0.374) $ (0.373) $ (0.217) Total distributions $ (0.192) $ (0.359) $ (0.376) $ (0.374) $ (0.373) $ (0.217) Net asset value  End of period $ 8.730 $ 9.380 $ 8.960 $ 9.510 Total Return (4.97)% 8.75% (1.55)% (4.29)% 4.02% 2.38% Ratios/Supplemental Data Net assets, end of period (000s omitted) $37,146 $46,080 $38,427 $33,457 $20,528 $ 3,026 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.56% 1.54% 1.57% 1.56% 1.55% 1.57% Interest and fee expense 0.11% 0.09% 0.29% 0.42% 0.54% 0.38% Total expenses before custodian fee reduction 1.67% 1.63% 1.86% 1.98% 2.09% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.54% 1.57% 1.54% 1.52% 1.55% Net investment income 4.17% 3.98% 4.38% 3.83% 3.52% 3.60% Portfolio Turnover 3% 10% 27% 24% 27% 31% For the period from the start of business, January 12, 2006, to July 31, 2006. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2006. 67 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Financial Highlights  continued Pennsylvania Fund  Class I Six Months Ended Year Ended July 31, January 31, 2011 Period Ended (Unaudited) July 31, 2008 Net asset value  Beginning of period $ 9.100 $ 8.680 $ 9.200 $ 8.900 Income (Loss) From Operations Net investment income $ 0.231 $ 0.450 $ 0.442 $ 0.192 Net realized and unrealized gain (loss) (0.642) 0.401 (0.517) 0.297 Total income (loss) from operations $ (0.411) $ 0.851 $ (0.075) $ 0.489 Less Distributions From net investment income $ (0.229) $ (0.431) $ (0.445) $(0.189) Total distributions $ (0.229) $ (0.431) $ (0.445) Net asset value  End of period $ 8.460 $ 9.100 $ 8.680 $ 9.200 Total Return (4.62)% 9.91% (0.45)% 5.49% Ratios/Supplemental Data Net assets, end of period (000s omitted) $29,266 $35,367 $22,621 $ 32 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.60% 0.60% 0.62% 0.60% Interest and fee expense 0.11% 0.09% 0.29% 0.42% Total expenses before custodian fee reduction 0.71% 0.69% 0.91% 1.02% Expenses after custodian fee reduction excluding interest and fees 0.60% 0.60% 0.62% 0.58% Net investment income 5.12% 4.93% 5.37% 4.98% Portfolio Turnover 3% 10% 27% 24% For the period from the start of business, March 3, 2008, to July 31, 2008. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). For the year ended July 31, 2008. 68 See Notes to Financial Statements. Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited) 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-three funds, six of which, each non-diversified, are included in these financial statements. They include Eaton Vance Arizona Municipal Income Fund (Arizona Fund), Eaton Vance Connecticut Municipal Income Fund (Connecticut Fund), Eaton Vance Michigan Municipal Income Fund (Michigan Fund), Eaton Vance Minnesota Municipal Income Fund (Minnesota Fund), Eaton Vance New Jersey Municipal Income Fund (New Jersey Fund) and Eaton Vance Pennsylvania Municipal Income Fund (Pennsylvania Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Michigan Fund and New Jersey Fund offer three classes of shares and the Arizona Fund, Connecticut Fund, Minnesota Fund and Pennsylvania Fund offer four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap rates provided by electronic data services or by broker/ dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar 69 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At July 31, 2010, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Arizona $ 353,624 July 31, 2012 691,155 July 31, 2013 736,704 July 31, 2014 160,306 July 31, 2016 997,387 July 31, 2017 3,471,707 July 31, 2018 Connecticut $ 374,997 July 31, 2013 329,657 July 31, 2016 662,277 July 31, 2017 2,387,746 July 31, 2018 Michigan $ 337,787 July 31, 2016 391,429 July 31, 2017 2,239,220 July 31, 2018 70 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Fund Amount Expiration Date Minnesota $ 382,839 July 31, 2012 504,289 July 31, 2013 410,833 July 31, 2016 566,758 July 31, 2017 1,523,293 July 31, 2018 New Jersey $ 3,716,712 July 31, 2016 6,120,511 July 31, 2017 20,873,952 July 31, 2018 Pennsylvania $ 5,831,137 July 31, 2011 1,108,751 July 31, 2012 3,349,896 July 31, 2013 1,414,955 July 31, 2016 5,414,612 July 31, 2017 10,375,222 July 31, 2018 Additionally, at July 31, 2010, the Arizona Fund, Connecticut Fund, Michigan Fund, Minnesota Fund, New Jersey Fund and Pennsylvania Fund had net capital losses of $1,050,093, $497,726, $660,302, $685,360, $2,293,729 and $7,819,381, respectively, attributable to security transactions incurred after October 31, 2009. These net capital losses are treated as arising on the first day of the Funds taxable year ending July 31, 2011. As of January 31, 2011, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended July 31, 2010 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and 71 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a variable or fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a bond into the SPV with the same CUSIP number as the bond sold to the broker by the Fund, and which may have been, but is not required to be, the bond purchased from the Fund (the Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to generally tender their notes at par, and (2) to have the broker transfer the Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would generally pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Funds account for the transaction described above as a secured borrowing by including the Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying Bond, bankruptcy of or payment failure by the issuer of the underlying Bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the 72 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At January 31, 2011, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Interest Rate Collateral Floating or Range of for Floating Rate Notes Interest Rate Notes Fund Outstanding Rates (%) Outstanding Arizona $ 1,700,000 0.34  0.39 $ 2,739,131 Connecticut 7,225,000 0.34  0.39 10,294,717 Michigan 995,000 0.34  0.39 1,570,263 New Jersey 34,745,000 0.29  0.42 44,370,439 Pennsylvania 36,475,000 0.30  0.39 51,598,415 For the six months ended January 31, 2011, the Funds average Floating Rate Notes outstanding and the average interest rate (annualized) including fees were as follows: Average Floating Rate Notes Average Fund Outstanding Interest Rate Arizona $ 1,700,000 1.04% Connecticut 7,225,000 0.98 Michigan 995,000 1.02 New Jersey 38,484,130 0.88 Pennsylvania 36,475,000 0.89 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of January 31, 2011. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by 73 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  Pursuant to interest rate swap agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. N Interim Financial Statements  The interim financial statements relating to January 31, 2011 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive 74 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20 2.00 $40 million up to $500 million 0.30 3.00 On average daily net assets of $500 million or more, the rates are reduced. For the six months ended January 31, 2011, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate Arizona $161,108 0.35% Connecticut 242,699 0.38 Michigan 65,039 0.27 Minnesota 193,184 0.36 New Jersey 523,677 0.43 Pennsylvania 646,028 0.44 EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see 75 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the six months ended January 31, 2011 were as follows: EVMs Sub-Transfer EVDs Class A Fund Agent Fees Sales Charges Arizona $ 665 $ 4,939 Connecticut 1,155 5,910 Michigan 673 3,424 Minnesota 853 8,054 New Jersey 2,503 21,187 Pennsylvania 3,337 29,642 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended January 31, 2011, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the six months ended January 31, 2011 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees Arizona $ 80,086 Connecticut 110,184 Michigan 45,402 Minnesota 89,830 New Jersey 204,521 Pennsylvania 202,413 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C 76 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended January 31, 2011, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% (annualized) of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Fund Distribution Fees Distribution Fees Arizona $ 9,886 $ 32,171 Connecticut 17,854 29,169 Michigan  13,431 Minnesota 13,286 56,439 New Jersey  116,060 Pennsylvania 58,894 166,635 At January 31, 2011, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C Arizona $ 926,000 $ 808,000 Connecticut 1,050,000 565,000 Michigan  363,000 Minnesota 692,000 661,000 New Jersey  2,924,000 Pennsylvania 1,167,000 3,184,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct 77 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended January 31, 2011 amounted to the following: Class B Class C Fund Service Fees Service Fees Arizona $ 2,636 $ 8,579 Connecticut 4,761 7,778 Michigan  3,582 Minnesota 3,543 15,050 New Jersey  30,949 Pennsylvania 15,705 44,436 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the six months ended January 31, 2011, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C Arizona $5,000 $2,000 $1,000 Connecticut 6,000 2,000 30 Michigan 1,000  500 Minnesota  200 2,000 New Jersey 100   Pennsylvania 5,000 4,000 8,000 78 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended January 31, 2011 were as follows: Fund Purchases Sales Arizona $1,123,101 $11,968,291 Connecticut 1,236,750 6,380,377 Michigan 2,058,552 5,022,814 Minnesota 5,818,425 8,144,669 New Jersey 1,107,491 26,233,609 Pennsylvania 8,762,128 33,773,790 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Arizona Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 220,756 776,872 Issued to shareholders electing to receive payments of distributions in Fund shares 106,331 208,037 Redemptions (1,432,316) (1,474,125) Exchange from Class B shares 60,995 145,555 Net decrease (1,044,234) Six Months Ended January 31, 2011 Year Ended Class B (Unaudited) July 31, 2010 Sales 1,677 22,790 Issued to shareholders electing to receive payments of distributions in Fund shares 3,001 7,624 Redemptions (45,863) (81,480) Exchange to Class A shares (54,864) (130,959) Net decrease 79 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 47,989 112,745 Issued to shareholders electing to receive payments of distributions in Fund shares 10,792 21,283 Redemptions (128,108) (153,947) Net decrease Period Ended January 31, 2011 Class I (Unaudited) Sales 106 Net increase Connecticut Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 518,989 1,053,629 Issued to shareholders electing to receive payments of distributions in Fund shares 158,697 322,900 Redemptions (1,281,460) (1,838,941) Exchange from Class B shares 145,781 288,294 Net decrease (457,993) Six Months Ended January 31, 2011 Year Ended Class B (Unaudited) July 31, 2010 Sales 2,316 35,844 Issued to shareholders electing to receive payments of distributions in Fund shares 5,115 16,130 Redemptions (33,434) (73,682) Exchange to Class A shares (146,454) (289,445) Net decrease (172,457) 80 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 138,780 303,458 Issued to shareholders electing to receive payments of distributions in Fund shares 8,460 13,949 Redemptions (232,696) (144,857) Net increase (decrease) Six Months Ended January 31, 2011 Year Ended Class I (Unaudited) July 31, 2010 Sales 118,804 444,509 Issued to shareholders electing to receive payments of distributions in Fund shares 5,449 8,806 Redemptions (139,309) (16,155) Net increase (decrease) Michigan Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 80,751 264,399 Issued to shareholders electing to receive payments of distributions in Fund shares 67,716 146,769 Redemptions (424,445) (885,289) Net decrease Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 7,033 118,762 Issued to shareholders electing to receive payments of distributions in Fund shares 5,116 10,669 Redemptions (74,754) (138,327) Net decrease 81 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Period Ended January 31, 2011 Class I (Unaudited) Sales 112 Net increase Minnesota Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 986,027 2,041,993 Issued to shareholders electing to receive payments of distributions in Fund shares 147,397 253,681 Redemptions (1,297,015) (1,188,662) Exchange from Class B shares 94,968 129,430 Net increase (decrease) Six Months Ended January 31, 2011 Year Ended Class B (Unaudited) July 31, 2010 Sales 4,548 31,436 Issued to shareholders electing to receive payments of distributions in Fund shares 4,001 9,797 Redemptions (26,685) (62,310) Exchange to Class A shares (88,264) (120,211) Net decrease (106,400) Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 134,483 505,491 Issued to shareholders electing to receive payments of distributions in Fund shares 16,186 24,832 Redemptions (400,274) (260,240) Net increase (decrease) (249,605) 82 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Period Ended January 31, 2011 Class I (Unaudited) Sales 108 Net increase New Jersey Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 886,561 1,640,241 Issued to shareholders electing to receive payments of distributions in Fund shares 353,227 756,696 Redemptions (3,197,832) (4,270,367) Net decrease (1,958,044) Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 211,602 844,613 Issued to shareholders electing to receive payments of distributions in Fund shares 39,521 82,499 Redemptions (553,175) (574,771) Net increase (decrease) (302,052) Six Months Ended January 31, 2011 Year Ended Class I (Unaudited) July 31, 2010 Sales 253,581 802,366 Issued to shareholders electing to receive payments of distributions in Fund shares 5,681 3,203 Redemptions (269,744) (106,758) Net increase (decrease) 83 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Pennsylvania Fund Six Months Ended January 31, 2011 Year Ended Class A (Unaudited) July 31, 2010 Sales 769,909 2,424,069 Issued to shareholders electing to receive payments of distributions in Fund shares 387,463 719,122 Redemptions (3,388,953) (5,040,854) Exchange from Class B shares 259,920 536,056 Net decrease (1,971,661) Six Months Ended January 31, 2011 Year Ended Class B (Unaudited) July 31, 2010 Sales 31,524 166,125 Issued to shareholders electing to receive payments of distributions in Fund shares 21,586 47,811 Redemptions (169,122) (317,762) Exchange to Class A shares (251,129) (517,650) Net decrease Six Months Ended January 31, 2011 Year Ended Class C (Unaudited) July 31, 2010 Sales 293,198 1,225,972 Issued to shareholders electing to receive payments of distributions in Fund shares 71,352 128,884 Redemptions (1,018,835) (730,907) Net increase (decrease) (654,285) Six Months Ended January 31, 2011 Year Ended Class I (Unaudited) July 31, 2010 Sales 141,167 1,551,957 Issued to shareholders electing to receive payments of distributions in Fund shares 9,310 5,314 Redemptions (579,084) (273,703) Net increase (decrease) (428,607) (1) Class I of Arizona Fund, Michigan Fund and Minnesota Fund commenced operations on August 3, 2010. 84 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at January 31, 2011, as determined on a federal income tax basis, were as follows: Arizona Fund Aggregate cost $ 78,852,700 Gross unrealized appreciation $ 3,567,477 Gross unrealized depreciation (4,631,971) Net unrealized depreciation $ (1,064,494) Connecticut Fund Aggregate cost Gross unrealized appreciation $ 3,213,193 Gross unrealized depreciation (4,792,394) Net unrealized depreciation $ (1,579,201) Michigan Fund Aggregate cost $ 44,703,749 Gross unrealized appreciation $ 1,748,762 Gross unrealized depreciation (2,715,421) Net unrealized depreciation $ (966,659) Minnesota Fund Aggregate cost $ 98,602,115 Gross unrealized appreciation $ 2,398,468 Gross unrealized depreciation (3,624,001) Net unrealized depreciation $ (1,225,533) New Jersey Fund Aggregate cost Gross unrealized appreciation $ 3,453,984 Gross unrealized depreciation (20,620,328) Net unrealized depreciation $ (17,166,344) 85 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Pennsylvania Fund Aggregate cost Gross unrealized appreciation $ 5,853,023 Gross unrealized depreciation (19,927,591) Net unrealized depreciation $ (14,074,568) 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. At January 31, 2011, Connecticut Fund, Minnesota Fund and Pennsylvania Fund had a balance outstanding pursuant to this line of credit of $400,000, $300,000 and $4,200,000, respectively, at an interest rate of 1.42%. Based on the short-term nature of the borrowings under the line of credit and variable interest rate, the carrying value of the borrowings approximated its fair value at January 31, 2011. The Funds average borrowings or allocated fees during the six months ended January 31, 2011 were not significant. 10 Overdraft Advances Pursuant to the respective custodian agreements, SSBT may, in its discretion, advance funds to the Funds to make properly authorized payments. When such payments result in an overdraft, the Funds are obligated to repay SSBT at the current rate of interest charged by SSBT for secured loans (currently, a rate above the Federal Funds rate). This obligation is payable on demand to SSBT. SSBT has a lien on a Funds assets to the extent of any overdraft. At January 31, 2011, Arizona Fund had payments due to SSBT pursuant to the foregoing arrangement of $1,260,478. 11 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. 86 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued A summary of obligations under these financial instruments at January 31, 2011 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) Arizona 3/11 50 U.S. 10-Year Treasury Note Short $ (6,003,731) $ (6,039,844) $ (36,113) 3/11 30 U.S. 30-Year Treasury Bond Short (3,796,066) (3,618,750) 177,316 Connecticut 3/11 11 U.S. 10-Year Treasury Note Short $ (1,366,282) $ (1,328,766) $ 37,516 3/11 27 U.S. 30-Year Treasury Bond Short (3,388,643) (3,256,875) 131,768 Michigan 3/11 14 U.S. 10-Year Treasury Note Short $ (1,738,904) $ (1,691,156) $ 47,748 3/11 42 U.S. 30-Year Treasury Bond Short (5,271,544) (5,066,250) 205,294 Minnesota 3/11 60 U.S. 10-Year Treasury Note Short $ (7,204,478) $ (7,247,813) $ (43,335) 3/11 35 U.S. 30-Year Treasury Bond Short (4,428,745) (4,221,875) 206,870 New Jersey 3/11 100 U.S. 10-Year Treasury Note Short $(12,420,744) $(12,079,688) $ 341,056 3/11 200 U.S. 30-Year Treasury Bond Short (25,471,172) (24,125,000) 1,346,172 Pennsylvania 3/11 650 U.S. 30-Year Treasury Bond Short $(82,781,316) $(78,406,250) $4,375,066 Interest Rate Swaps Arizona Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month March 14, 2011/ JPMorgan Chase Co. $1,750,000 4.163% USD-LIBOR-BBA March 14, 2041 $ 55,833 Connecticut Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month February 24, 2011/ Bank of America $2,000,000 4.092% USD-LIBOR-BBA February 24, 2041 $ 83,904 87 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Michigan Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month February 24, 2011/ Bank of America $ 900,000 4.092% USD-LIBOR-BBA February 24, 2041 $ 37,757 Minnesota Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month March 14, 2011/ JPMorgan Chase Co. $ 750,000 4.163% USD-LIBOR-BBA March 14, 2041 $ 23,928 New Jersey Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month February 24, 2011/ Bank of America $3,000,000 4.092% USD-LIBOR-BBA February 24, 2041 $125,856 3-month March 14, 2011/ JPMorgan Chase Co. 6,612,500 4.163 USD-LIBOR-BBA March 14, 2041 210,968 $336,824 Pennsylvania Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation 3-month February 24, 2011/ Bank of America $4,500,000 4.092% USD-LIBOR-BBA February 24, 2041 $188,784 3-month March 14, 2011/ JPMorgan Chase Co. 3,650,000 4.163 USD-LIBOR-BBA March 14, 2041 116,451 $305,235 The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At January 31, 2011, the Funds had sufficient cash and/or securities to cover commitments under these contracts. 88 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, each Fund enters into interest rate swap contracts. The Funds also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The Funds enter into interest rate swap contracts that may contain provisions whereby the counterparty may terminate the contract under certain conditions, including but not limited to a decline in a Funds net assets below a certain level over a certain period of time, which would trigger a payment by the Fund for those swaps in a liability position. At January 31, 2011, the fair value of interest rate swaps with credit-related contingent features in a net liability position was equal to the fair value of the liability derivative related to interest rate swaps included in the table below for each respective Fund. The value of securities pledged as collateral, if any, for open interest rate swap contracts at January 31, 2011 is disclosed in a note to each Funds Portfolio of Investments. The non-exchange traded derivatives in which a Fund invests, including swap contracts, are subject to the risk that the counterparty to the contract fails to perform its obligations under the contract. At January 31, 2011, the maximum amount of loss the Funds would incur due to counterparty risk was equal to the fair value of the asset derivative related to interest rate swaps included in the table below for each respective Fund. Counterparties may be required to pledge collateral in the form of cash, U.S. Government securities or highly-rated bonds for the benefit of a Fund if the net amount due from the counterparty with respect to a derivative contract exceeds a certain threshold. The amount of collateral posted by the counterparties with respect to such contracts would also reduce the amount of any loss incurred. The fair value of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at January 31, 2011 was as follows: Fair Value Derivative Asset Derivative Liability Derivative Arizona Fund Futures Contracts $ 177,316 $(36,113) Interest Rate Swaps 55,833  Total $ 233,149 Connecticut Fund Futures Contracts $ 169,284 $  Interest Rate Swaps 83,904  Total $ 253,188 $  Michigan Fund Futures Contracts $ 253,042 $  Interest Rate Swaps 37,757  Total $ 290,799 $  89 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Fair Value Derivative Asset Derivative Liability Derivative Minnesota Fund Futures Contracts $ 206,870 $(43,335) Interest Rate Swaps 23,928  Total $ 230,798 New Jersey Fund Futures Contracts $ 1,687,228 $  Interest Rate Swaps 336,824  Total $  Pennsylvania Fund Futures Contracts $ 4,375,066 $  Interest Rate Swaps 305,235  Total $  Amount represents cumulative unrealized appreciation or depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. Statement of Assets and Liabilities location: Receivable for open swap contracts; Net unrealized depreciation. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended January 31, 2011 was as follows: Realized Gain (Loss) Change in Unrealized on Derivatives Recognized Appreciation (Depreciation) on Fund in Income Derivatives Recognized in Income Arizona $ (88,995) $ 516,638 Connecticut (335,892) 540,618 Michigan (326,608) 510,882 Minnesota (87,141) 489,315 New Jersey (1,510,604) 3,690,713 Pennsylvania (4,241,826) 8,289,703 Statement of Operations location: Net realized gain (loss)  Financial futures contracts and Swap contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and Swap contracts. 90 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended January 31, 2011, which are indicative of the volume of these derivative types, were approximately as follows: Average Notional Amount Futures Interest Fund Contracts Rate Swaps Arizona $ 6,200,000 $1,750,000 Connecticut 3,214,000 2,000,000 Michigan 4,271,000 900,000 Minnesota 7,357,000 750,000 New Jersey 30,000,000 9,184,000 Pennsylvania 65,000,000 8,150,000 12 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 91 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued At January 31, 2011, the hierarchy of inputs used in valuing the Funds investments, which are carried at value, were as follows: Arizona Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 79,488,206 $  $ 79,488,206 Total Investments $  $ 79,488,206 $  $ 79,488,206 Futures Contracts $ 177,316 $  $  $ 177,316 Interest Rate Swaps  55,833  55,833 Total $ 177,316 $ 79,544,039 $  $ 79,721,355 Liability Description Futures Contracts $ (36,113) $  $  $ (36,113) Total $ (36,113) $  $  $ (36,113) Connecticut Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 122,220,207 $  $ 122,220,207 Total Investments $  $  Futures Contracts $ 169,284 $  $  $ 169,284 Interest Rate Swaps  83,904  83,904 Total $ 169,284 $  Michigan Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 44,732,090 $  $ 44,732,090 Total Investments $  $ 44,732,090 $  $ 44,732,090 Futures Contracts $ 253,042 $  $  $ 253,042 Interest Rate Swaps  37,757  37,757 Total $ 253,042 $ 44,769,847 $  $ 45,022,889 92 Eaton Vance Municipal Income Funds January 31, 2011 Notes to Financial Statements (Unaudited)  continued Minnesota Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 97,376,582 $  $ 97,376,582 Total Investments $  $ 97,376,582 $  $ 97,376,582 Futures Contracts $ 206,870 $  $  $ 206,870 Interest Rate Swaps  23,928  23,928 Total $ 206,870 $ 97,400,510 $  $ 97,607,380 Liability Description Futures Contracts $ (43,335) $  $  $ (43,335) Total $ (43,335) $  $  $ (43,335) New Jersey Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 246,032,529 $  $ 246,032,529 Total Investments $  $  Futures Contracts $ 1,687,228 $  $  $ 1,687,228 Interest Rate Swaps  336,824  336,824 Total $  Pennsylvania Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $ 296,553,361 $  $ 296,553,361 Total Investments $  $  Futures Contracts $ 4,375,066 $  $  $ 4,375,066 Interest Rate Swaps  305,235  305,235 Total $  The Funds held no investments or other financial instruments as of July 31, 2010 whose fair value was determined using Level 3 inputs. At January 31, 2011, the value of investments transferred between Level 1 and Level 2, if any, during the six months then ended was not significant. 93 Eaton Vance Municipal Income Funds January 31, 2011 Board of Trustees Contract Approval Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 26, 2010, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board, which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held between February and April 2010. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund (including yield where relevant) to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of similarly managed funds and appropriate indices; For each fund, comparative information concerning the fees charged and the services provided by each adviser in managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing such fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; 94 Eaton Vance Municipal Income Funds January 31, 2011 Board of Trustees Contract Approval  continued Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers policies and procedures relating to proxy voting, the handling of corporate actions and class actions; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; A description of Eaton Vance Managements procedures for overseeing third party advisers and sub-advisers; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2010, with respect to one or more Funds, the Board met ten times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met nine, thirteen, three, eight and fifteen times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective including, where relevant, the use of derivative instruments, as well as trading policies and procedures and risk management techniques. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such 95 Eaton Vance Municipal Income Funds January 31, 2011 Board of Trustees Contract Approval  continued factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Arizona Municipal Income Fund Eaton Vance Connecticut Municipal Income Fund Eaton Vance Michigan Municipal Income Fund Eaton Vance Minnesota Municipal Income Fund Eaton Vance New Jersey Municipal Income Fund Eaton Vance Pennsylvania Municipal Income Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, including recent changes to such personnel (where applicable). In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. The Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation methods of the Adviser to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests in recent years from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. 96 Eaton Vance Municipal Income Funds January 31, 2011 Board of Trustees Contract Approval  continued The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreements. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2009 for each Fund. The Board considered the impact of extraordinary market conditions during 2008 and 2009 on each Funds performance relative to its peer universe in light of, among other things, the Advisers longstanding strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities. The Board noted that the Adviser had restructured management of the municipal bond team and had implemented additional processes and tools designed to manage credit and interest rate risk. The Board concluded that appropriate actions are being taken by the Adviser to improve Fund performance and that additional time is required to evaluate the effectiveness of such actions. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2009, as compared to a group of similarly managed funds selected by an independent data provider. The Board also considered factors that had an impact on the Funds expense ratios, as identified by management in response to inquiries from the Contract Review Committee, as well as actions being taken to reduce expenses at the Eaton Vance fund complex level. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds, including the benefits of research services that may be available to the Adviser as a result of securities transactions effected for a Fund and other investment advisory clients. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. 97 Eaton Vance Municipal Income Funds January 31, 2011 Board of Trustees Contract Approval  continued Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 98 Eaton Vance Municipal Income Funds January 31, 2011 Officers and Trustees Officers of Eaton Vance Municipals Trust Thomas M. Metzold Adam A. Weigold President Vice President William H. Ahern, Jr. Barbara E. Campbell Vice President Treasurer Craig R. Brandon Maureen A. Gemma Vice President Secretary and Chief Legal Officer Cynthia J. Clemson Paul M. ONeil Vice President Chief Compliance Officer Trustees of Eaton Vance Municipals Trust Ralph F. Verni William H. Park Chairman Ronald A. Pearlman Benjamin C. Esty Helen Frame Peters Thomas E. Faust Jr. Lynn A. Stout Allen R. Freedman 99 Eaton Vance Municipal Income Funds January 31, 2011 IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Investment Adviser Custodian Boston Management and Research State Street Bank and Trust Company Two International Place 200 Clarendon Street Boston, MA 02110 Boston, MA 02116 Administrator Transfer Agent Eaton Vance Management BNY Mellon Investment Servicing (US) Inc. Two International Place Attn: Eaton Vance Funds Boston, MA 02110 P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Offices of the Funds Boston, MA 02110 Eaton Vance Municipals Trust (617) 482-8260 Two International Place Boston, MA 02110 * FINRA BrokerCheck. Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. 313-3/11 7CSRC
